EXHIBIT 10.01

EXECUTION VERSION

 

$700,000,000

CREDIT AGREEMENT

dated as of
December 5, 2016

among

MARTIN MARIETTA MATERIALS, INC.,

The LENDERS from Time to Time Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and an Issuing Lender,

 

The Other Issuing Lenders from Time to Time Party Hereto

and

WELLS FARGO BANK, N.A.,

BRANCH BANKING AND TRUST COMPANY,
SUNTRUST BANK

and

DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents

______________________

THE NORTHERN TRUST COMPANY,

PNC BANK, NATIONAL ASSOCIATION

and

REGIONS BANK,
Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,
Wells Fargo Securities, LLC,
BB&T CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,
and
DEUTSCHE BANK SECURITIES INC.,
Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article 1

 

Definitions

 

 

 

Section 1.01.  Definitions

1

Section 1.02.  Accounting Terms and Determinations

21

Section 1.03.  Types and Classes of Borrowings

22

 

 

Article 2

 

The Loans

 

 

 

Section 2.01.  Commitments to Lend

23

Section 2.02.  Notice of Committed Borrowing

23

Section 2.03.  Competitive Bid Borrowings.

23

Section 2.04.  Notice to Lenders; Funding of Loans

27

Section 2.05.  Registry; Notes

28

Section 2.06.  Maturity of Loans; Amortization

29

Section 2.07.  Interest Rates

29

Section 2.08.  Mandatory Termination of Commitments

30

Section 2.09.  Optional Prepayments.

30

Section 2.10.  General Provisions as to Payments

31

Section 2.11.  Fees

32

Section 2.12.  Reduction or Termination of Commitments

33

Section 2.13.  Method of Electing Interest Rates

33

Section 2.14.  Funding Losses

34

Section 2.15.  Computation of Interest and Fees

35

Section 2.16.  Letters of Credit.

35

Section 2.17.  Defaulting Lenders

42

Section 2.18.  Optional Increase in Commitments.

44

 

 

Article 3

 

Conditions

 

 

 

Section 3.01.  Effectiveness

45

Section 3.02.  Borrowings and Issuances of Letters of Credit

47

 

 

Article 4

 

Representations and Warranties

 

 

 

ii

 

 

--------------------------------------------------------------------------------

 

Section 4.01.  Corporate Existence and Power

48

Section 4.02.  Corporate Authorization; No Contravention

48

Section 4.03.  Binding Effect

48

Section 4.04.  Financial Information

48

Section 4.05.  Litigation

49

Section 4.06.  Taxes

49

Section 4.07.  Margin Regulations

49

Section 4.08.  Compliance with Laws

49

Section 4.09.  Governmental Approvals

50

Section 4.10.  Pari Passu Obligations

50

Section 4.11.  No Defaults

50

Section 4.12.  Full Disclosure

50

Section 4.13.  ERISA

50

Section 4.14.  Environmental Matters

51

Section 4.15.  Regulatory Restrictions on Borrowing

51

Section 4.16.  Legal Status

51

 

 

Article 5

 

Covenants

 

 

 

Section 5.01.  Information

52

Section 5.02.  Payment of Obligations

54

Section 5.03.  Insurance

54

Section 5.04.  Maintenance of Existence

54

Section 5.05.  Maintenance of Properties

54

Section 5.06.  Compliance with Laws

55

Section 5.07.  Mergers, Consolidations and Sales of Assets

55

Section 5.08.  Negative Pledge

56

Section 5.09.  Leverage Ratio

59

Section 5.10.  Use of Proceeds

59

Section 5.11.  [Reserved]

59

Section 5.12.  Transactions with Affiliates

59

 

 

Article 6

 

Defaults

 

 

 

Section 6.01.  Event of Default

60

Section 6.02.  Cash Cover

63

 

 

Article 7

 

The Administrative Agent

 

 

 

Section 7.01.  Appointment and Authorization

63

Section 7.02.  Administrative Agent and Affiliates

63

iii

 

 

--------------------------------------------------------------------------------

 

Section 7.03.  Action by Administrative Agent

63

Section 7.04.  Consultation with Experts

64

Section 7.05.  Liability of Administrative Agent

64

Section 7.06.  Indemnification

64

Section 7.07.  Credit Decision

64

Section 7.08.  Successor Administrative Agents

65

Section 7.09.  Administrative Agent’s Fees

65

Section 7.10.  Other Agents

65

 

 

Article 8

 

Change in Circumstances

 

 

 

Section 8.01.  Increased Cost and Reduced Return; Capital Adequacy

66

Section 8.02.  [Reserved]

67

Section 8.03.  Illegality

67

Section 8.04.  Taxes on Payments

68

 

 

Article 9

 

Miscellaneous

 

 

 

Section 9.01.  Termination of Participation of a Lender; New Lenders

73

Section 9.02.  Notices

74

Section 9.03.  No Waivers

75

Section 9.04.  Expenses; Indemnification

75

Section 9.05.  Pro Rata Treatment

76

Section 9.06.  Sharing of Set-offs

76

Section 9.07.  Amendments and Waivers

76

Section 9.08.  Successors and Assigns; Participations; Novation

79

Section 9.09.  Visitation

82

Section 9.10.  Collateral

82

Section 9.11.  [Reserved]

82

Section 9.12.  Governing Law; Submission to Jurisdiction

82

Section 9.13. Counterparts; Integration

82

Section 9.14.  WAIVER OF JURY TRIAL

83

Section 9.15.  Confidentiality

83

Section 9.16.  USA Patriot Act

84

Section 9.17.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions

84

Section 9.18.  Right of Setoff

84

Section 9.19.  No Fiduciary Duty

85

 




iv

 

 

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

SCHEDULE I

–Pricing Schedule

SCHEDULE II

–Commitment Schedule

SCHEDULE III

–Existing Letters of Credit

SCHEDULE 2.16

–Issuing Lenders

 

EXHIBIT A

–Note

EXHIBIT B

–Competitive Bid Quote Request

EXHIBIT C

–Invitation for Competitive Bid Quotes

EXHIBIT D

–Competitive Bid Quote

EXHIBIT E

–Assignment and Assumption Agreement

EXHIBIT F

–Compliance Certificate

EXHIBIT G

–Exemption Certificate

 

 

 

 

v

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of December 5, 2016 among MARTIN MARIETTA MATERIALS,
INC., the LENDERS and ISSUING LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Lender, and
WELLS FARGO BANK, N.A., BRANCH BANKING AND TRUST COMPANY, SUNTRUST BANK and
DEUTSCHE BANK SECURITIES INC., as Co-Syndication Agents.

The parties hereto agree as follows:

Article 1
Definitions

Section 1.01.  Definitions.  The following terms, as used herein and in any
Exhibit or Schedule hereto, have the following meanings:

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

“Accepting Lender” has the meaning set forth in Section 9.07(c).

“Additional Lender” means any Person not theretofore a Lender that becomes a
party to this Agreement pursuant to an amendment as contemplated by Section
9.07(b).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent with a copy to the Borrower duly
completed by such Lender.

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”) or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to vote 10% or
more of any class of voting securities of a Person or to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agents” means the Administrative Agent and the Co-Syndication Agents.

 

 

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement as it may be amended from time to time.

“Anti-Corruption Laws” has the meaning set forth in Section 4.16.

“Applicable Base Rate Margin” means the Base Rate Margin determined in
accordance with the Pricing Schedule.

“Applicable Euro-Dollar Margin” means the Euro-Dollar Margin determined in
accordance with the Pricing Schedule.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office.

“Applicable Percentage” means, for any Lender and at any time, the percentage of
the Total Commitments represented by such Lender’s Commitment; provided that (i)
for purposes of Section 2.17, if at any time a Defaulting Lender shall exist,
“Applicable Percentage” shall mean, for any Non-Defaulting Lender at such time,
the percentage of the Total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment and (ii) for purposes of
Section 2.16, the “Applicable Percentage” of any Lender with respect to any
Letter of Credit Liabilities shall be adjusted to give effect to any
reallocations thereof pursuant to Section 2.17.  If the Commitments have been
terminated in full or have expired, the Applicable Percentages shall be
determined based upon the Commitments in effect immediately prior to such
termination or expiration, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Assignee” has the meaning set forth in Section 9.08(c).

“Assignment and Assumption Agreement” means an agreement, substantially in the
form of Exhibit E hereto, under which an interest of a Lender hereunder is
transferred to an Assignee pursuant to Section 9.08(c) hereof.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

2

 

 

--------------------------------------------------------------------------------

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate on such day, (ii) the NYFRB Rate in effect on such day plus ½ of
1% and (iii) the London Interbank Offered Rate for a one month Interest Period
beginning on such day (or if such day is not a Euro-Dollar Business Day, the
immediately preceding Euro-Dollar Business Day) plus 1%.  Any change in the Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the London Interbank
Offered Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the London Interbank Offered Rate,
respectively.

“Base Rate Loan” means a Committed Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Committed Borrowing or Notice of Interest
Rate Election or the provisions of Section 2.16(c)(ii) or Article 8.

“Borrower” means Martin Marietta Materials, Inc., a North Carolina corporation.

“Borrower’s Securitization Facility” means, collectively, (i) the Credit and
Security Agreement, dated as of April 19, 2013, by and between Martin Marietta
Funding LLC, as borrower, the Borrower, as servicer, SunTrust Bank, as
administrative agent, and the lenders from time to time party thereto, as
amended, restated, supplemented or modified from time to time and (ii) any other
accounts receivable based revolving facility under which financing is provided
to the Borrower or any of its Subsidiaries.

“Borrowing” has the meaning set forth in Section 1.03.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Lenders, as collateral for the
Letter of Credit Liabilities, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the

3

 

 

--------------------------------------------------------------------------------

 

Issuing Lenders.  Such cash and deposit account balances are referred to herein,
collectively, as the “Cash Collateral”.  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.

“Change in Law” means, for purposes of Section 8.01 and Section 8.03, the
adoption of any applicable law, rule or regulation (including any new or
additional regulations issued under, or implementing, any existing law to the
extent of any new or additional requirements thereunder), or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency; provided, however, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or United States regulatory authorities, in each cash pursuant to Basel III,
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Revolving Loans or Competitive
Bid Loans.

“Commitment” means, for any Lender and at any time, its commitment hereunder to
make Revolving Loans and purchase participations in Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on the Commitment Schedule, as the same
may be (i) changed from time to time pursuant to Section 2.12 or Section 9.07(b)
and (ii) as established or increased from time to time pursuant to Section 2.18.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Committed Loan” means a loan made by a Lender pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term Committed
Loan shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

4

 

 

--------------------------------------------------------------------------------

 

“Competitive Bid Absolute Rate” has the meaning set forth in Section
2.03(d)(ii)(D).

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Administrative Agent; provided that any Lender may from time to
time by notice to the Borrower and the Administrative Agent designate separate
Competitive Bid Lending Offices for its Competitive Bid LIBOR Loans, on the one
hand, and its Competitive Bid Absolute Rate Loans, on the other hand, in which
case all references herein to the Competitive Bid Lending Office of such Lender
shall be deemed to refer to either or both of such offices, as the context may
require.

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.03).

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

“Competitive Bid Quote” means an offer by a Lender, in substantially the form of
Exhibit D hereto, to make a Competitive Bid Loan in accordance with Section
2.03.

“Competitive Bid Quote Request” means the notice, in substantially the form of
Exhibit B hereto, to be delivered by the Borrower in accordance with Section
2.03 in requesting Competitive Bid Quotes.

“Consolidated Debt” means at any date the Debt of the Borrower and its
Consolidated Subsidiaries (including, whether or not included as indebtedness of
the Borrower or its Consolidated Subsidiaries under GAAP, the principal amounts
outstanding under the Borrower’s Securitization Facility), determined on a
consolidated basis as of such date; provided that at any date on which there are
no Revolving Loans outstanding and no principal amounts are outstanding under
the Borrower’s Securitization Facility, Consolidated Debt shall be reduced in an
amount equal to the lesser of (a) $200,000,000 and (b) the excess of (i) of the
unrestricted cash and Temporary Cash Investments of the Borrower and its
Consolidated Subsidiaries over (ii) $50,000,000.

5

 

 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) consolidated interest expense, (b)
income tax expense, (c) depreciation expense, (d) amortization expense, (e)
depletion expense, (f) stock based compensation expense and (g) any losses or
expenses from any unusual, extraordinary or otherwise non-recurring items as
reasonably determined by the Borrower; provided that the aggregate amount of
cash losses and expenses arising from any such unusual, extraordinary or
otherwise non-recurring items included pursuant to this clause (g) shall not
exceed $50,000,000 for any period of four consecutive fiscal quarters, and minus
(x) consolidated interest income and (y) the sum of the amounts for such period
of any income tax benefits and any income or gains from any unusual,
extraordinary or otherwise non-recurring items as reasonably determined by the
Borrower, in each case determined on a consolidated basis for the Borrower and
its Subsidiaries in accordance with GAAP and in the case of items (a) through
(g) and items (x) and (y), to the extent such amounts were included in the
calculation of net income.  For the purpose of calculating Consolidated EBITDA
for any period, if during such period the Borrower or any Subsidiary shall have
made an acquisition or a disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto as if such acquisition or
disposition, as the case may be, occurred on the first day of such period.

“Consolidated Net Worth” means at any date the consolidated shareholders’ equity
of the Borrower and its Consolidated Subsidiaries which would be reported on the
consolidated balance sheet of the Borrower as total shareholders’ equity,
determined as of such date.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with the Borrower in its consolidated
financial statements if such statements were prepared as of such date.

“Co-Syndication Agents” means Wells Fargo Bank, N.A., Branch Banking and Trust
Company, SunTrust Bank, and Deutsche Bank Securities Inc.  “Co-Syndication
Agent” means any of them, in their capacity as co-syndication agents in respect
of this Agreement.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment (whether used or unused) at such time or (ii) if the
Commitments have terminated in their entirety, the sum of the aggregate
principal amount of its Revolving Loans and Competitive Bid Loans at such time
plus its Letter of Credit Liabilities at such time.

“Credit Party” means the Administrative Agent or any Issuing Lender.

6

 

 

--------------------------------------------------------------------------------

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles as in effect as of the date hereof, (v)
all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance,
bank guarantee or similar instrument which remain unpaid for two Domestic
Business Days, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person, provided
that the amount of any such Debt which is not otherwise an obligation of such
Person shall be deemed not to exceed the fair market value of such asset and
(vii) all Debt of others guaranteed by such Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) such Loan has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless, in the
case of any Loan, such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding such Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Domestic Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become (or has a Parent that has
become) the subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

7

 

 

--------------------------------------------------------------------------------

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any Derivatives Transactions.

“Derivatives Transaction” means any rate swap transaction, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
the foregoing transactions) or any combination of the foregoing transactions.

“Dollars” or “$” means lawful currency of the United States.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied.

8

 

 

--------------------------------------------------------------------------------

 

“Eligible Institution” means any bank or other Person other than (i) a natural
Person or (ii) a Defaulting Lender, provided that neither the Borrower nor any
of its Subsidiaries or Affiliates may be an Eligible Institution.

“Environmental Laws” means any and all applicable federal, state and local
statutes, regulations, ordinances, rules, administrative orders, consent
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances, or
hazardous wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances, or
hazardous wastes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 4001(a)(14) of ERISA. For the avoidance of doubt, when
any provision of this Agreement relates to a past event or period of time, the
term “ERISA Group” includes any Person who was, as to the time of such past
event or period of time, a member of the “ERISA Group” within the meaning of the
preceding sentence.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means any Committed Loan in respect of which interest is
computed on the basis of a Euro-Dollar Rate.

9

 

 

--------------------------------------------------------------------------------

 

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.07(b) on the basis of a London Interbank Offered Rate.

“Event of Default” has the meaning set forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Facility” means the Credit Agreement dated as of November 29,
2013 (as amended by Amendment No. 1 to Credit Agreement dated as of June 23,
2014 and as further amended and/or restated prior to the Effective Date) among
the Borrower, the banks and issuing lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended version or successor provision that is
substantively comparable and not materially more onerous to comply with), and
any regulations promulgated thereunder or official administrative
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code, any intergovernmental agreement between
a non-U.S. jurisdiction and the United States with respect to the foregoing and
any law or regulation or official interpretation thereof adopted pursuant to any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate determined in accordance with the foregoing would otherwise be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

“Fixed Rate Loans” means Euro-Dollar Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.03) or both.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

10

 

 

--------------------------------------------------------------------------------

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans of the same Class which are Base Rate Loans at such time or (ii)
all Euro-Dollar Loans of the same Class having the same Interest Period at such
time, provided that, if a Committed Loan of any particular Lender is converted
to or made as a Base Rate Loan pursuant to Article 8, such Loan shall be
included in the same Group or Groups of Loans from time to time as it would have
been in if it had not been so converted or made.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“London Interbank Offered Rate”.

“Increasing Lender” has the meaning specified in Section 2.18.

“Indemnified Taxes” has the meaning set forth in Section 8.04.

“Interest Period” means:

(1) with respect to each Euro-Dollar Loan, the period commencing on the date of
borrowing specified in the applicable Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending one,
two, three or six months thereafter, as the Borrower may elect in the applicable
notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to the
further proviso below, end on the last Euro-Dollar Business Day of a calendar
month; and

(c) notwithstanding the foregoing, in the case of any Euro-Dollar Loan that is
borrowed on the Effective Date, the Interest Period shall commence on the
Effective Date and end on December 29, 2016, and the interest on any such Loan
shall accrue at the London Interbank Offered Rate for a one month Interest
Period; and

11

 

 

--------------------------------------------------------------------------------

 

(2) with respect to each Competitive Bid LIBOR Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing and ending
such whole number of months thereafter as the Borrower may elect in accordance
with Section 2.03; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day; and

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to the
further proviso below, end on the last Euro-Dollar Business Day of a calendar
month;

(3) with respect to each Competitive Bid Absolute Rate Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing and ending such number of days thereafter (but not less than seven
days) as the Borrower may elect in accordance with Section 2.03; provided that
any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

provided further that any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

12

 

 

--------------------------------------------------------------------------------

 

“Investment” means any investment in any Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of such
Person, or (b) a loan, advance or capital contribution to, guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, such Person.

“Invitation for Competitive Bid Quotes” means the notice substantially in the
form of Exhibit C hereto to the Lenders in connection with the solicitation by
the Borrower of Competitive Bid Quotes.

“Issuing Lender” means the Persons listed on Schedule 2.16 and any other Lender
that may agree to issue Letters of Credit hereunder as provided in Section
2.16(g), in each case in its capacity as an issuer of a Letter of Credit
hereunder.  An Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Lender, in which
case the term “Issuing Lender” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  When used with respect to a
particular Letter of Credit, “Issuing Lender” means the Issuing Lender that
issued or is issuing such Letter of Credit.

“Johnson County Letter of Credit” means the Borrower’s existing letter of credit
issued for the benefit of Johnson County, Kansas and any replacements thereof.  

“Lender” means (i) each Person listed as a Lender on the signature pages hereof,
(ii) each Additional Lender or Assignee that becomes a Lender pursuant to
Section 9.07(b) and (iii) their respective successors.  Unless the context
otherwise requires, each reference to a Lender (including without limitation in
Article 7) shall include each Issuing Lender.

“Letter of Credit” means a letter of credit to be issued hereunder by an Issuing
Lender in accordance with Section 2.16 and any existing letters of credit listed
on Schedule III.

“Letter of Credit Commitment” means, with respect to each Issuing Lender, the
commitment of such Issuing Lender to issue Letters of Credit pursuant to Section
2.16.  The amount of each initial Issuing Lender’s Letter of Credit Commitment
is set forth on Schedule 2.16.

“Letter of Credit Liabilities” means, for any Lender and at any time, such
Lender’s Applicable Percentage of the sum of (x) the amounts then owing by the
Borrower in respect of amounts drawn under Letters of Credit and (y) the
aggregate amount then available for drawing under all Letters of Credit.

13

 

 

--------------------------------------------------------------------------------

 

“Letter of Credit Termination Date” means the tenth day preceding the
Termination Date.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Consolidated Debt on such date to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ended on such date, taken as one accounting
period.

“LIBO Screen Rate” means, for any day and time, with respect to a Euro-Dollar
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate determined pursuant to the
foregoing shall be less than 0%, such rate shall be deemed to be 0% for purposes
of this Agreement.

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth the
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind.  For the purposes of this
Agreement, the Borrower or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Loan Document” means this Agreement, including without limitation, the
schedules and exhibits hereto and any agreements entered into in connection
herewith, including amendments, modifications or supplements thereto or waivers
thereof, any Notes and any other documents prepared in connection with the other
Loan Documents, if any.

“Loan” and “Loans” mean and include each and every loan made by a Lender under
this Agreement.

“Loan Modification Agreement” has the meaning set forth in Section 9.07(c).

14

 

 

--------------------------------------------------------------------------------

 

“Loan Modification Offer” has the meaning set forth in Section 9.07(c).

“London Interbank Offered Rate” means, with respect to any Euro-Dollar Borrowing
for any Interest Period or any determination of the Base Rate pursuant to clause
(iii) of the definition thereof, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Euro-Dollar Business Days prior to the commencement of
such Interest Period; provided that if the LIBO Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then the London Interbank Offered Rate shall be the Interpolated Rate; provided
that if the London Interbank Offered Rate determined in accordance with the
foregoing would otherwise be less than 0%, such rate shall be deemed to be 0%
for purposes of this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the ability of
the Borrower to perform its obligations, taken as a whole, under this Agreement
or any of the Notes, (b) the validity or enforceability of this Agreement or any
of the Notes or (c) the rights and remedies of any Lender or the Administrative
Agent, taken as a whole, under this Agreement or any of the Notes.

“Material Debt” means, without duplication, Debt (other than the Loans) of the
Borrower and/or one or more of its Restricted Subsidiaries, arising in one or
more related or unrelated transactions, in an aggregate principal or face amount
exceeding $100,000,000.

“Material Financial Obligations” means, without duplication, a principal or face
amount of Debt and/or payment or collateralization obligations in respect of
Derivatives Obligations of the Borrower and/or one or more of its Restricted
Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $100,000,000.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“New Lender” has the meaning set forth in Section 2.18.

15

 

 

--------------------------------------------------------------------------------

 

“Non-Defaulting Lender” means, at any given time, any Lender that is not a
Defaulting Lender at such time.

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Revolving Loans, and “Note” means any one of such promissory notes issued
hereunder.

“Notice of Borrowing” means a Notice of Committed Borrowing or a Notice of
Competitive Bid Borrowing.

“Notice of Committed Borrowing” has the meaning set forth in Section 2.02.

“Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.03(f).

“Notice of Interest Rate Election” has the meaning set forth in Section 2.13.

“Notice of Issuance” has the meaning set forth in Section 2.16(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Euro-Dollar Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means a certificate signed by an officer of the
Borrower.

“Other Taxes” has the meaning set forth in Section 8.04.

16

 

 

--------------------------------------------------------------------------------

 

“Outstanding Committed Amount” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of Revolving Loans made by it that are
outstanding at such time and (ii) the aggregate amount of its Letter of Credit
Liabilities at such time.  

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro- Dollar borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Euro-Dollar Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

“Parent” means, with respect to any Lender, any Person directly or indirectly
controlling such Lender.

“Participant” has the meaning set forth in Section 9.08(b).

“Participant Register” has the meaning set forth in Section 9.08(b).

“Patriot Act” has the meaning set forth in Section 9.16.

“Payment Date” has the meaning set forth in Section 2.16(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Amendments” has the meaning set forth in Section 9.07(c).

“Person” means any individual, firm, company, corporation, joint venture,
joint-stock company, limited liability company or partnership, trust,
unincorporated organization, government or state entity, or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group or
(ii) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA
Group.

“Pricing Schedule” means the schedule attached hereto identified as such.

17

 

 

--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Principal Property” means, at any time, any manufacturing facility that is
located in the United States, is owned by the Borrower or any of its
Subsidiaries, and has a book value, net of any depreciation or amortization,
pursuant to the then most recently delivered financial statements, in excess of
2.5% of the consolidated total assets of the Borrower and its Consolidated
Subsidiaries, taken as a whole.

“Quarterly Date” means the last day of March, June, September and December in
each year, commencing March 31, 2017.

“Register” has the meaning set forth in Section 2.05.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Obligation” means the obligation of the Borrower to reimburse
each Issuing Lender for any amount drawn under a Letter of Credit.

“Reimbursement Obligation Default” means, with respect to any Reimbursement
Obligation, the failure by the Borrower to pay any Reimbursement Obligation on
the date that it is due, provided that no Reimbursement Obligation Default shall
arise with respect to such Reimbursement Obligation if such Reimbursement
Obligation shall have been converted into Base Rate Loans pursuant to Section
2.16(c)(ii).

“Replacement Revolving Credit Facility” has the meaning set forth in Section
9.07(b).

“Required Lenders” means at any time Lenders with more than 50% of the aggregate
amount of the Credit Exposures at such time, subject to Section 2.17(b).

“Responsible Officer” means each president, executive vice president, chief
executive officer, chief financial officer, treasurer, secretary, general
counsel or assistant general counsel, or any Person having comparable
responsibilities with respect to such offices.

18

 

 

--------------------------------------------------------------------------------

 

“Restricted Subsidiary” means (x) any Significant Subsidiary, (y) any Subsidiary
that has substantially all of its property located in the United States and that
owns a Principal Property and (z) other Subsidiaries from time to time
designated, by the Borrower by notice to the Administrative Agent, as Restricted
Subsidiaries as necessary such that at all times, based on the most recent
financial statements delivered pursuant hereto, at the end of any fiscal quarter
the book value of the aggregate total assets, net of depreciation and
amortization and after intercompany eliminations,  of the Borrower and all of
its Restricted Subsidiaries is not less than 85% of the consolidated total
assets, net of depreciation and amortization and after intercompany
eliminations, of the Borrower and its Consolidated Subsidiaries, taken as a
whole.

“Retiring Lender” has the meaning set forth in Section 9.01(a).

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Termination Date.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
OFAC and the U.S. Department of State, the European Union or any European Union
member state, Her Majesty’s Treasury of the United Kingdom, or the United
Nations Security Council.

“Sanctioned Country” means a country, region or territory which is itself the
subject or target of any Sanctions (currently Crimea, Cuba, Iran, North Korea,
Sudan and Syria).

“Sanctioned Person” means (a)(i) an agency or instrumentality of the government
of a Sanctioned Country, (ii) an entity owned or controlled by a Sanctioned
Country or (iii) a Person located, organized or resident in a Sanctioned
Country, (b) a Person that is named on the SDN List or on any other
Sanctions-related list of designated Persons maintained by the U.S. government,
the European Union or any European Union member state, Her Majesty’s Treasury of
the United Kingdom or the United Nations Security Council, or (c) a Person
directly or indirectly owned 50% or more by any Person or Persons described in
the foregoing clauses (a) or (b).

“SDN List” means OFAC’s list of Specially Designated Nationals and Blocked
Persons.

19

 

 

--------------------------------------------------------------------------------

 

“Significant Subsidiary” means a Subsidiary with a book value of total assets,
net of depreciation and amortization and after intercompany eliminations, equal
to or greater than 5% of the consolidated total assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole.

“Specified Acquisition” has the meaning set forth in Section 5.09.

“Stop Issuance Notice” has the meaning set forth in Section 2.16(f).

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Cash Investment” means any Investment in (i) direct obligations of
the United States or any agency thereof, or obligations guaranteed by the United
States or any agency thereof, (ii) commercial paper rated at least A-1 by
Standard & Poor’s Financial Services LLC and P-1 by Moody’s Investors Service,
Inc., (iii) bank deposits, checking accounts, money market deposits and time
deposits with, including certificates of deposit issued by, any office of any
bank or trust company which is organized under the laws of the United States or
any state thereof and has capital, surplus and undivided profits aggregating at
least $1,000,000,000, (iv) obligations of a municipality or its agency that are
supported by a letter of credit from an office of a bank or trust company
meeting the criteria set forth in clause (iii) above provided the holder of such
obligations may compel the repurchase or resale of such obligations within a one
month period, (v) repurchase agreements with respect to securities described in
clause (i) above entered into with an office of a bank or trust company meeting
the criteria specified in clause (iii) above, and (vi) investment funds,
substantially all of whose assets are invested in Investments of the character
and quality described in clauses (i) – (v) of this definition; provided in each
case that such Investment matures within one year from the date of acquisition
thereof by the Borrower or a Subsidiary.

“Termination Date” means December 5, 2021.

“Total Commitments” means, at the time for any determination thereof, the
aggregate amount of the Commitments at such time.

20

 

 

--------------------------------------------------------------------------------

 

“Total Outstanding Amount” means, at any time, the sum of (i) the aggregate
principal amount of all Revolving Loans outstanding at such time, (ii) the
aggregate principal amount of all Competitive Bid Loans outstanding at such time
and (iii) the aggregate amount of the Letter of Credit Liabilities of all
Lenders at such time.

“Transferee” has the meaning set forth in Section 9.08(e).

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined on an ongoing
basis as of the then most recent valuation date for such Plan in accordance with
the assumptions used for funding such Plan pursuant to Section 430 of the Code,
but only to the extent that such excess represents a potential liability of a
member of the ERISA Group to the PBGC or an appointed trustee under Title IV of
ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding the Commonwealths, territories and
possessions of the United States.

“Withholding Agent” has the meaning set forth in Section 8.04.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Consolidated Subsidiaries delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant contained in Article 5 to eliminate the
effect of any change after the date hereof in generally accepted accounting
principles (which, for purposes of this proviso, shall include the generally
accepted application or interpretation thereof) on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend any such

21

 

 

--------------------------------------------------------------------------------

 

covenant for such purpose), then the Borrower’s compliance with such covenant
shall be determined on the basis of generally accepted accounting principles in
effect immediately before the relevant change in generally accepted accounting
principles is adopted by the Borrower, until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Borrower and the
Required Lenders; provided, further, that notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any change to GAAP occurring
after the date hereof as a result of the adoption of any proposals set forth in
the Proposed Accounting Standards Update, Leases (Topic 840), issued by the
Financial Accounting Standards Board on August 17, 2010, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on the date hereof.

Section 1.03.  Types and Classes of Borrowings.  The term “Borrowing” denotes
the aggregation of Loans of one or more Lenders to be made to the Borrower
pursuant to Article 2 on the same date, all of which Loans are of the same type
(subject to Article 8) and, except in the case of Base Rate Loans, have the same
initial Interest Period.  Borrowings are classified for purposes of this
Agreement either (i) by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a
Competitive Bid Borrowing (excluding any such Borrowing consisting of
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.03), and a “Euro-Dollar Borrowing” is a Borrowing comprised of
Euro-Dollar Loans), (ii) by reference to the provisions of Article 2 under which
participation therein is determined (i.e., a “Committed Borrowing” is a
Borrowing under Section 2.01 in which all Lenders participate in proportion to
their Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Lender participants are determined on the basis of
their bids in accordance therewith) or (iii) by Class (i.e., a “Revolving
Borrowing” is a Borrowing under Section 2.01, while a “Competitive Bid
Borrowing” is a Borrowing under Section 2.03).

22

 

 

--------------------------------------------------------------------------------

 

Article 2
The Loans

Section 2.01.  Commitments to Lend.  During the Revolving Credit Period, each
Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make loans to the Borrower pursuant to this Section from time to
time in Dollars in amounts such that (i) such Lender’s Outstanding Committed
Amount shall not exceed its Commitment and (ii) the Total Outstanding Amount
shall not exceed the Total Commitments.  Within the foregoing limits, the
Borrower may borrow under this Section, prepay Revolving Loans to the extent
permitted by Section 2.09 and reborrow at any time during the Revolving Credit
Period under this Section.  Each Borrowing under this Section shall be in an
aggregate principal amount of $5,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.02) and shall be made from the several Lenders in
respective amounts equal to their respective Applicable Percentages of such
Borrowing.

Section 2.02.  Notice of Committed Borrowing.  The Borrower shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than
12:00 noon (New York City time) on (x) the date of each Base Rate Borrowing and
(y) the third Euro-Dollar Business Day before each Euro-Dollar Borrowing,
specifying:

(i)the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;

(ii)the aggregate amount of such Borrowing;

(iii)whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or a Euro-Dollar Rate; and

(iv)in the case of a Euro-Dollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.

Section 2.03.  Competitive Bid Borrowings. (a)  The Competitive Bid Option.  In
addition to Committed Borrowings pursuant to Section 2.01, the Borrower may, as
set forth in this Section, request the Lenders during the Revolving Credit
Period to make offers to make Competitive Bid Loans to the Borrower.  The
Lenders may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

23

 

 

--------------------------------------------------------------------------------

 

(b)Competitive Bid Quote Request.  When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section, it shall transmit to the
Administrative Agent by facsimile or other electronic transmission a Competitive
Bid Quote Request substantially in the form of Exhibit B hereto so as to be
received not later than 12:00 noon (New York City time) on (x) the fifth
Euro-Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day next preceding the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as the Borrower and the Administrative
Agent shall have mutually agreed and shall have notified the Lenders not later
than the date of the Competitive Bid Quote Request for the first LIBOR Auction
or Absolute Rate Auction for which such change is to be effective) specifying:

(i)the proposed date of Borrowing, which shall be a Euro-Dollar Business Day in
the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,

(ii)the aggregate amount of such Borrowing, which shall be $5,000,000 or a
larger multiple of $1,000,000,

(iii)the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period, and

(iv)whether the Competitive Bid Quotes requested are to set forth a Competitive
Bid Margin or a Competitive Bid Absolute Rate.

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.

(c)Invitation for Competitive Bid Quotes.  Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Lenders by facsimile or other electronic transmission an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit C hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section.

(d)Submission and Contents of Competitive Bid Quotes.  (i) Each Lender may
submit a Competitive Bid Quote containing an offer or offers to make Competitive
Bid Loans in response to any Invitation for Competitive Bid Quotes.  Each
Competitive Bid Quote must comply with the requirements of this Section 2.03(d)
and must be submitted to the Administrative Agent by facsimile or other
electronic transmission at its offices specified in or pursuant to Section 9.02
not later than (x) 2:00 p.m. (New York City time) on the fourth Euro-Dollar

24

 

 

--------------------------------------------------------------------------------

 

Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:30 a.m. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Lenders not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Administrative Agent (or any affiliate of the Administrative Agent) in
the capacity of a Lender may be submitted, and may only be submitted, if the
Administrative Agent or such affiliate notifies the Borrower of the terms of the
offer or offers contained therein not later than (x) one hour prior to the
deadline for the other Lenders, in the case of a LIBOR Auction or (y) 15 minutes
prior to the deadline for the other Lenders, in the case of an Absolute Rate
Auction.  Subject to Article 3 and 6, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.

(ii)Each Competitive Bid Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:

(A)the proposed date of Borrowing,

(B)the principal amount of the Competitive Bid Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be $5,000,000 or a larger multiple of
$1,000,000, (y) may not exceed the principal amount of Competitive Bid Loans for
which offers were requested and (z) may be subject to an aggregate limitation as
to the principal amount of Competitive Bid Loans for which offers being made by
such quoting Lender may be accepted,

(C)in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(D)in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Competitive Bid Absolute
Rate”) offered for each such Competitive Bid Loan, and

25

 

 

--------------------------------------------------------------------------------

 

(E)the identity of the quoting Lender.

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

(iii)Any Competitive Bid Quote shall be disregarded if it:

(A)is not substantially in conformity with Exhibit D hereto or does not specify
all of the information required by subsection (d)(ii) above;

(B)contains qualifying, conditional or similar language;

(C)proposes terms other than or in addition to those set forth in the applicable
Invitation for Competitive Bid Quotes; or

(D)arrives after the time set forth in subsection (d)(i).

(e)Notice to Borrower.  The Administrative Agent shall promptly notify the
Borrower of the terms (x) of any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) and (y) of any Competitive Bid Quote
that amends, modifies or is otherwise inconsistent with a previous Competitive
Bid Quote submitted by such Lender with respect to the same Competitive Bid
Quote Request.  Any such subsequent Competitive Bid Quote shall be disregarded
by the Administrative Agent unless such subsequent Competitive Bid Quote is
submitted solely to correct a manifest error in such former Competitive Bid
Quote.  The Administrative Agent’s notice to the Borrower shall specify (A) the
aggregate principal amount of Competitive Bid Loans for which offers have been
received for each Interest Period specified in the related Competitive Bid Quote
Request, (B) the respective principal amounts and Competitive Bid Margins or
Competitive Bid Absolute Rates, as the case may be, so offered and (C) if
applicable, limitations on the aggregate principal amount of Competitive Bid
Loans for which offers in any single Competitive Bid Quote may be accepted.

(f)Acceptance and Notice by Borrower.  Not later than 10:30 a.m. (New York City
time) on (x) the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction or (y) the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as the Borrower and the Administrative Agent shall have mutually agreed and
shall have notified the Lenders not later than the date of the Competitive Bid
Quote Request for the first LIBOR Auction or Absolute Rate Auction for which
such change is to be effective), the Borrower shall notify the

26

 

 

--------------------------------------------------------------------------------

 

Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e).  In the case of acceptance, such
notice (a “Notice of Competitive Bid Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Competitive Bid Quote in whole or in part; provided
that:

(i)the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii)the principal amount of each Competitive Bid Borrowing must be $5,000,000 or
a larger multiple of $1,000,000;

(iii)acceptance of offers may only be made on the basis of ascending Competitive
Bid Margins or Competitive Bid Absolute Rates, as the case may be; and

(iv)the Borrower may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

(g)Allocation by Administrative Agent.  If offers are made by two or more
Lenders with the same Competitive Bid Margins or Competitive Bid Absolute Rates,
as the case may be, for a greater aggregate principal amount than the amount in
respect of which such offers are accepted for the related Interest Period, the
principal amount of Competitive Bid Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Lenders as
nearly as possible (in multiples of $1,000,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers.  Determinations by the Administrative Agent of the amounts of
Competitive Bid Loans shall be conclusive in the absence of manifest error.

Section 2.04.  Notice to Lenders; Funding of Loans.  (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall give each Lender
participating therein prompt notice of the contents thereof and of such Lender’s
share of such Borrowing and such Notice of Borrowing shall not thereafter be
revocable by Borrower.

(b)Not later than 2:00 p.m. (New York City time) on the date of each Borrowing,
each Lender participating therein shall make available its share of such
Borrowing in Federal or other funds immediately available in New York City, to
the Administrative Agent at its address referred to in Section 9.02.  Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

27

 

 

--------------------------------------------------------------------------------

 

(c)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, (i) in the case of a payment made
by a Lender, at the Federal Funds Rate and (ii) in the case of a payment made by
the Borrower, at the interest rate applicable to the Loans constituting such
Borrowing.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loan
included in such Borrowing for purposes of this Agreement.

(d)The failure of any Lender to make a Loan required to be made by it as part of
any Borrowing hereunder shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the Borrowing.

Section 2.05.  Registry; Notes.  (a) The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at its office at 383
Madison Avenue, New York, New York 10179 a copy of each Assignment and
Assumption delivered to it and a register (the “Register”) on which it will
record the name and address of each Lender, each Commitment of and principal
amounts (and stated interest) of each Lender, each Loan made by each Lender and
each repayment of any Loan made by each Lender.  Any such recordation by the
Administrative Agent on the Register shall be presumptively correct, absent
manifest error and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  

28

 

 

--------------------------------------------------------------------------------

 

(b)The Borrower hereby agrees that, promptly upon the request of any Lender at
any time, the Borrower shall deliver to such Lender a Note, duly executed by the
Borrower and payable to such Lender and its registered assigns and representing
the obligation of the Borrower to pay the aggregate unpaid principal amount of
all Revolving Loans made to the Borrower by such Lender, with interest as
provided herein on the unpaid principal amount from time to time outstanding.

(c)Each Lender shall record the date, amount and maturity of each Loan made by
it and the date and amount of each payment of principal made by the Borrower
with respect thereto, and each Lender receiving a Note pursuant to this Section,
if such Lender so elects in connection with any transfer or enforcement of any
Note, may record on the schedule forming a part thereof appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that neither the failure of such Lender to make any such
recordation nor any error therein shall affect the obligations of the Borrower
hereunder or under any Note.  In the event of a conflict between any such
recording and the Register, the Register should control absent manifest error.

Section 2.06.  Maturity of Loans; Amortization.  (a) Each Revolving Loan shall
mature, and the outstanding principal amount thereof shall be due and payable,
on the Termination Date.

(b)Each Competitive Bid Loan included in any Competitive Bid Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the last
day of the Interest Period applicable to such Borrowing.

Section 2.07.  Interest Rates.  (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate plus the Applicable Base Rate Margin for such day.  Such interest shall be
payable at maturity, quarterly in arrears on each Quarterly Date prior to
maturity and, with respect to the principal amount of any Base Rate Loan
converted to a Euro-Dollar Loan, on the date of such conversion.  Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.

(b)Each Euro-Dollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Applicable Euro-Dollar Margin for such day
plus the London Interbank Offered Rate applicable to such Interest Period.  Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof, and at maturity.

29

 

 

--------------------------------------------------------------------------------

 

(c)Any overdue principal of or interest on any Euro-Dollar Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the higher of (i) the sum of 2% plus the Applicable Euro-Dollar Margin for
such day plus the average (rounded upward, if necessary, to the next higher
1/100 of 1%) of the respective rates per annum at which one day (or, if such
amount due remains unpaid more than three Euro-Dollar Business Days, then for
such other period of time not longer than three months as the Administrative
Agent may select) deposits in dollars are offered by the principal London office
of the Administrative Agent in the London interbank market for the applicable
period determined as provided above and (ii) the sum of 2% plus the Applicable
Euro-Dollar Margin for such day plus the London Interbank Offered Rate
applicable to such Loan at the date such payment was due.

(d)Subject to Section 8.03, each Competitive Bid LIBOR Loan shall bear interest
on the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the London Interbank Offered
Rate for such Interest Period (determined in accordance with Section 2.07(b) as
if the related Competitive Bid LIBOR Borrowing were a Committed Euro-Dollar
Borrowing) plus (or minus) the Competitive Bid Margin quoted by the Lender
making such Loan in accordance with Section 2.07(b).  Each Competitive Bid
Absolute Rate Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at a rate per annum equal
to the Competitive Bid Absolute Rate quoted by the Lender making such Loan in
accordance with Section 2.03.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day thereof.  Any overdue
principal of or interest on any Competitive Bid Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the Base Rate for such day.

(e)The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder.  The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

Section 2.08.  Mandatory Termination of Commitments.  The Commitments shall
terminate on the Termination Date.

Section 2.09.  Optional Prepayments.  

(a)Subject in the case of any Euro-Dollar Borrowing to Section 2.14, the
Borrower may, upon notice to the Administrative Agent not later than 11:30 a.m.
(New York City time) on the date of such prepayment, prepay any Group of

30

 

 

--------------------------------------------------------------------------------

 

Base Rate Loans (or any Competitive Bid Borrowing bearing interest at the Base
Rate pursuant to Section 8.03) or upon at least three Euro-Dollar Business Days’
notice to the Administrative Agent, prepay any Group of Euro-Dollar Loans, in
each case in whole at any time, or from time to time in part in amounts
aggregating $5,000,000 or any larger multiple of $1,000,000 by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Group of Loans (or
Borrowing).

(b)Except as provided in subsection (a) above, the Borrower may not prepay all
or any portion of the principal amount of any Competitive Bid Loan prior to the
maturity thereof.

(c)Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s ratable share of such prepayment and such notice
shall not thereafter be revocable by the Borrower; provided, however, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
issuance of other Debt, in which case such notice of prepayment may be revoked
by the Borrower if such condition is not satisfied.

Section 2.10.  General Provisions as to Payments.  (a) The Borrower shall make
each payment of principal of, and interest on, the Loans, of Letter of Credit
Liabilities and of fees hereunder, not later than 2:00 p.m. (New York City time)
on the date when due, in funds immediately available in New York City without
set-off or counterclaim, to the Administrative Agent at its address referred to
in Section 9.02.  If a Fed-Wire reference or tracer number has been received,
from the Borrower or otherwise, by the Administrative Agent by that time the
Borrower will not be penalized for a payment received after 2:00 p.m. (New York
City time).  The Administrative Agent will promptly distribute to each Lender
its ratable share of each such payment received by the Administrative Agent for
the account of the Lenders.  Whenever any payment of principal of, or interest
on, the Base Rate Loans or Letter of Credit Liabilities or of fees shall be due
on a day which is not a Domestic Business Day, the date for payment thereof
shall be extended to the next succeeding Domestic Business Day.  Whenever any
payment of principal of, or interest on, the Euro-Dollar Loans shall be due on a
day which is not a Euro-Dollar Business Day, the date for payment thereof shall
be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business
Day.  Whenever any payment of principal of, or interest on, the Competitive Bid
Loans shall be due on a day which is not a Euro-Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day.  If the date for any

31

 

 

--------------------------------------------------------------------------------

 

payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent that the Borrower shall not
have so made such payment, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(c)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.10(b) or Section 2.16(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

Section 2.11.  Fees.  (a)  The Borrower shall pay to the Administrative Agent
for the account of the Lenders ratably a facility fee at the Facility Fee Rate
(determined daily in accordance with the Pricing Schedule) on the daily
aggregate amount of the Credit Exposures.  Such facility fee shall accrue from
and including the Effective Date to but excluding the date that the Credit
Exposures are reduced to zero.

(b)The Borrower shall pay to the Administrative Agent (i) for the account of the
Lenders ratably a letter of credit fee accruing daily on the aggregate amount
available for drawing under all outstanding Letters of Credit at the Letter of
Credit Fee Rate (determined daily in accordance with the Pricing Schedule) and
(ii) for the account of each Issuing Lender a letter of credit fronting fee
accruing daily on the aggregate amount available for drawing under all
outstanding Letters of Credit issued by such Issuing Lender at a rate per annum
mutually agreed (and without need of consent or agreement from any other party)
from time to time by the Borrower and such Issuing Lender.

32

 

 

--------------------------------------------------------------------------------

 

(c)Accrued fees under this Section shall be payable quarterly in arrears on each
Quarterly Date (in the case of the first such Quarterly Date, for the period
from and including the Effective Date through such Quarterly Date) and on the
date of termination of the Commitments in their entirety (and, if later, the
date the Credit Exposures are reduced to zero).

Section 2.12.  Reduction or Termination of Commitments.  During the Revolving
Credit Period, the Borrower may, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Commitments at any time,
if the Total Outstanding Amount is equal to zero at such time or (ii) ratably
reduce from time to time by an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000, the aggregate amount of the Commitments in excess of the
Total Outstanding Amount at such time.

Section 2.13.  Method of Electing Interest Rates.  (a) The Loans included in
each Committed Borrowing shall bear interest initially at the type of rate
specified by the Borrower in the applicable Notice of Committed
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article 8 and the last sentence of this
subsection(a)), as follows:

(i)if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day and

(ii)if such Loans are Euro-Dollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans or elect to continue such Loans as Euro-Dollar Loans
for an additional Interest Period, subject to Section 2.14 in the case of any
such conversion or continuation effective on any day other than the last day of
the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 12:00 noon. (New York
City time) on the third Euro-Dollar Business Day before the conversion or
continuation selected in such notice is to be effective.  A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such notice applies, and the remaining portion to which it does
not apply, are each $5,000,000 or any larger multiple of $1,000,000.  If no such
notice is timely received prior to the end of an Interest Period, the Borrower
shall be deemed to have elected that all Loans having such Interest Period be
converted to Base Rate Loans at the end of such Interest Period.

33

 

 

--------------------------------------------------------------------------------

 

(b)Each Notice of Interest Rate Election shall specify:

(i)the Group of Loans (or portion thereof) to which such notice applies;

(ii)the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection (a)
above;

(iii)if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans being converted are to be Euro-Dollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

(iv)if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)Upon receipt of a Notice of Interest Rate Election from the Borrower pursuant
to subsection (a) above, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and such notice shall not thereafter be
revocable by the Borrower.

(d)An election by the Borrower to change or continue the rate of interest
applicable to any Group of Loans pursuant to this Section shall not constitute a
“Borrowing” subject to the provisions of Section 3.02.

Section 2.14.  Funding Losses.  If the Borrower makes any payment of principal
with respect to any Fixed Rate Loan or any Fixed Rate Loan is converted
(pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.07(c), or if the Borrower fails to borrow,
prepay, convert or continue any Fixed Rate Loans after notice has been given to
any Lender in accordance with Section 2.04(a), 2.09 or 2.13 the Borrower shall
reimburse each  affected Lender within 30 days after demand for any resulting
loss or expense incurred by it, including (without limitation) any loss incurred
in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or conversion or
failure to borrow, prepay, convert or continue, provided that such Lender shall
have delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

34

 

 

--------------------------------------------------------------------------------

 

Section 2.15.  Computation of Interest and Fees.  The facility fee paid pursuant
to Section 2.11 and interest based on the Prime Rate hereunder shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and paid for the
actual number of days elapsed (including the first day but excluding the last
day).  All other interest and fees shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

Section 2.16.  Letters of Credit.  

(a)Commitment to Issue Letters of Credit.  Subject to the terms and conditions
hereof, each Issuing Lender agrees to issue Letters of Credit from time to time
before the Letter of Credit Termination Date upon the request of the Borrower;
provided that, immediately after each Letter of Credit is issued (i) the Total
Outstanding Amount shall not exceed the Total Commitments, (ii) unless otherwise
agreed by the applicable Issuing Lender, the aggregate amount of Letter of
Credit Liabilities attributable to Letters of Credit issued by the applicable
Issuing Lender at such time shall not exceed such Issuing Lender's Letter of
Credit Commitment and (iii) the aggregate amount of the Letter of Credit
Liabilities shall not exceed $50,000,000.  Upon the date of issuance by an
Issuing Lender of a Letter of Credit, the applicable Issuing Lender shall be
deemed, without further action by any party hereto, to have sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have purchased from such Issuing Lender, a participation in such Letter of
Credit and the related Letter of Credit Liabilities in the proportion of its
Applicable Percentage.

(b)Method for Issuance; Terms; Extensions.

(i)The Borrower shall give the applicable Issuing Lender notice at least three
Domestic Business Days (or such shorter notice as may be acceptable to the
Issuing Lender in its discretion) prior to the requested issuance of a Letter of
Credit (or, in the case of renewal or extension, prior to the applicable Issuing
Lender’s deadline for notice of nonextension) specifying the date such Letter of
Credit is to be issued, and describing the terms of such Letter of Credit and
the nature of the transactions to be supported thereby (such notice, including
any such notice given in connection with the extension of a Letter of Credit, a
“Notice of Issuance”).  Upon receipt of a Notice of Issuance, the applicable
Issuing Lender shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s participation in such Letter of
Credit.  Unless the applicable Issuing Lender has received written notice from
any Lender, the Administrative Agent or the

35

 

 

--------------------------------------------------------------------------------

 

Borrower, at least one Domestic Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3.02 shall not then be satisfied,
then, subject to the terms and conditions hereof, the applicable Issuing Lender
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the applicable Issuing Lender’s usual and customary
business practices.

(ii)The obligation of the applicable Issuing Lender to issue each Letter of
Credit shall, in addition to the conditions precedent set forth in Article 3, be
subject to the conditions precedent that such Letter of Credit shall be in such
form and contain such terms as shall be reasonably satisfactory to the
applicable Issuing Lender and that the Borrower shall have executed and
delivered such other customary instruments and agreements relating to such
Letter of Credit as the applicable Issuing Lender shall have reasonably
requested; provided, however, that each Issuing Lender agrees that in the event
of any inconsistency between such instruments and agreements and this Agreement
the provisions of this Agreement shall prevail.  The Borrower shall also pay to
the applicable Issuing Lender for its own account issuance, drawing, amendment,
settlement and extension charges, if any, in the amounts and at the times as
agreed between the Borrower and the applicable Issuing Lender.

(iii)The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the applicable Issuing Lender, such Issuing Lender shall
timely give such notice of termination unless it has theretofore timely received
a Notice of Issuance and the other conditions to issuance of a Letter of Credit
have also theretofore been met with respect to such extension.  Notwithstanding
anything to the contrary in this Agreement, no Issuing Lender shall be under any
obligation to issue, renew, amend or extend any Letter of Credit if:  (i) any
order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such Issuing Lender from issuing, renewing,
amending or extending the Letter of Credit, or any law, rule, regulation or
treaty applicable to such Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance, renewal, amendment or extension of letters of credit
generally or the Letter of Credit in particular or (ii) any Change in Law shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve

36

 

 

--------------------------------------------------------------------------------

 

or capital requirement (for which such Issuing Lender is not otherwise
compensated hereunder) not in effect on the Effective Date. Each Letter of
Credit shall expire at or before the close of business on the date that is one
year after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that (i)
a Letter of Credit may contain a provision pursuant to which it is deemed to be
extended on an annual basis unless notice of termination is given by the
applicable Issuing Lender and (ii) in no event will a Letter of Credit other
than the Johnson County Letter of Credit expire (including pursuant to a renewal
or extension thereof) on a date later than the Letter of Credit Termination
Date; provided that the Borrower shall Cash Collateralize its obligations with
respect to the Johnson County Letter of Credit not later than the Termination
Date.  Upon and subject to the posting of such Cash Collateral, the obligations
of the Lenders in respect of the Johnson County Letter of Credit shall
terminate, and fees in respect thereof shall be payable solely for the account
of the Issuing Lenders.

(c)Payments; Reimbursement Obligations.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Lender shall
promptly notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each Lender as to the amount to be paid as a
result of such demand or drawing and the date such payment is to be made by the
applicable Issuing Lender (the “Payment Date”).  The Borrower shall be
irrevocably and unconditionally obligated to reimburse the applicable Issuing
Lender for any amounts paid by such Issuing Lender upon any drawing under any
Letter of Credit, without presentment, demand, protest or other formalities of
any kind.  Such Reimbursement Obligation shall be due on the Payment Date;
provided that no such payment shall be due from the Borrower any earlier than
the date of receipt by it of notice of its obligation to make such payment (or,
if such notice is received by the Borrower after 11:00 a.m. (New York City time)
on any date, on the next succeeding Domestic Business Day); and provided further
that if and to the extent any such Reimbursement Obligation is not paid by the
Borrower in accordance with this clause (i) or clause (ii) below on the Payment
Date, then (irrespective of when notice thereof is received by the Borrower),
such Reimbursement Obligation shall bear interest, payable on demand, for each
day from and including the Payment Date to but not including the date such
Reimbursement Obligation is paid in full or converted to Base Rate Revolving
Loans pursuant to clause (ii) below, at a rate per annum equal to the rate
applicable to Base Rate Revolving Loans for such day.

37

 

 

--------------------------------------------------------------------------------

 

(ii)If the Commitments remain in effect on the Payment Date, such Reimbursement
Obligation shall, if and to the extent that the amount of such Reimbursement
Obligation would be permitted as a Borrowing of Committed Revolving Loans
pursuant to Section 3.02, and unless the Borrower otherwise instructs the
Administrative Agent by not later than 11:30 a.m. (New York City time) on the
Payment Date, convert automatically to Base Rate Revolving Loans on the Payment
Date.  The Administrative Agent shall, on behalf of the Borrower (which hereby
irrevocably directs the Administrative Agent so to act on its behalf), give
notice no later than 12:00 noon (New York City time) on such date requesting
each Lender to make, and each Lender hereby agrees to make, a Base Rate Loan, in
an amount equal to such Lender’s Applicable Percentage of the Reimbursement
Obligation with respect to which such notice relates.  Each Lender shall make
such Loan available to the Administrative Agent at its address referred to in
Section 9.02 in immediately available funds, not later than 2:00 p.m. (New York
City time), on the date specified in such notice.  The Administrative Agent
shall pay the proceeds of such Loans to the applicable Issuing Lender, which
shall immediately apply such proceeds to repay the Reimbursement Obligation.

(iii)To the extent a Reimbursement Obligation is not refunded by a Lender
pursuant to clause (ii) above, such Lender will pay to the Administrative Agent,
for the account of the applicable Issuing Lender, immediately upon such Issuing
Lender’s demand at any time during the period commencing after such
Reimbursement Obligation arises until reimbursement therefor in full by the
Borrower, an amount equal to such Lender’s Applicable Percentage of such
Reimbursement Obligation, together with interest on such amounts for each day
from the date of the Issuing Lender’s demand for such payment (or, if such
demand is made after 1:00 p.m. (New York City time) on such date, from the next
succeeding Domestic Business Day) to the date of payment by such Lender of such
amount at a rate of interest per annum equal to the Federal Funds Rate for the
first three Domestic Business Days after the date of such demand and thereafter
at a rate per annum equal to the Base Rate for each additional day.  The
applicable Issuing Lender will pay to each Lender ratably all amounts received
from the Borrower for application in payment of its Reimbursement Obligations in
respect of any Letter of Credit, but only to the extent such Lender has made
payment to such Issuing Lender in respect of such Letter of Credit pursuant
hereto; provided that in the event such payment received by such Issuing Lender
is required to be returned, such Lender will return to such Issuing Lender any
portion thereof previously distributed to it by such Issuing Lender.

38

 

 

--------------------------------------------------------------------------------

 

(d)Obligations Absolute.  The obligations of the Borrower and each Lender under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i)any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(ii)the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iii)the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), any Lender (including the
Issuing Lender) or any other Person, whether in connection with this Agreement
or the Letter of Credit or any document related hereto or thereto or any
unrelated transaction;

(iv)any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(v)payment under a Letter of Credit against presentation to the Issuing Lender
of documents that do not comply with the terms of such Letter of Credit;  

(vi)any termination of the Commitments prior to, on or after the Payment Date
for any Letter of Credit, whether at the scheduled termination thereof, by
operation of Section 6.01 or otherwise; or

(vii)any other act or omission to act or delay of any kind by any Lender
(including the Issuing Lender), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (d), constitute a legal or equitable discharge of or defense to
the Borrower’s or the Lender’s obligations hereunder;

provided, that this Section 2.16(d) shall not limit the rights of the Borrower
under Section 2.16(e)(ii). Each Issuing Lender shall have all of the benefits
and immunities (A) provided to the Administrative Agent in Article 7 with
respect to any acts taken or omissions suffered by such Issuing Lender in
connection with

39

 

 

--------------------------------------------------------------------------------

 

Letters of Credit issued by it or proposed to be issued by it as fully as if the
term “Administrative Agent” as used in Article 7 included such Issuing Lender
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Lender.

(e)Indemnification; Expenses.

(i)The Borrower hereby indemnifies and holds harmless each Lender (including
each Issuing Lender) and the Administrative Agent from and against any and all
claims, damages, losses, liabilities, costs or expenses which it may reasonably
incur in connection with a Letter of Credit issued pursuant to this Section
2.16; provided that the Borrower shall not be required to indemnify any Lender
(including the Issuing Lender) or the Administrative Agent, for any claims,
damages, losses, liabilities, costs or expenses (i) to the extent such
indemnification relates to relationships between or among each of, or any of,
the Lenders (including each Issuing Lender), the Administrative Agent or any
Assignee or Participant and does not involve any act or omission by the Borrower
or (ii) to the extent found by a court of competent jurisdiction by final and
nonappealable judgment to have been caused by the gross negligence or willful
misconduct of such Person or the bad faith breach by such Person of any of its
material obligations hereunder.

(ii)None of the Lenders (including, subject to the proviso below, an Issuing
Lender) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (d) above; provided that, notwithstanding
Section 2.16(d), the Borrower shall have a claim for direct (but not
consequential) damage suffered by it, to the extent finally determined by a
court of competent jurisdiction by final and nonappealable judgment to have been
caused by (x) the applicable Issuing Lender’s gross negligence or willful
misconduct in determining whether documents presented under any Letter of Credit
complied with the terms of such Letter of Credit or (y) the applicable Issuing
Lender’s failure to pay under any Letter of Credit after the presentation to it
of documents strictly complying with the terms and conditions of the Letter of
Credit.  The parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the applicable Issuing Lender may, in its discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

40

 

 

--------------------------------------------------------------------------------

 

(iii)Nothing in this subsection (e) is intended to limit the obligations of the
Borrower under any other provision of this Agreement.  To the extent the
Borrower does not indemnify an Issuing Lender as required by this subsection,
the Lenders agree to do so ratably in accordance with their Applicable
Percentages.

(f)Stop Issuance Notice. If the Required Lenders reasonably determine at any
time that the conditions set forth in Section 3.02 would not be satisfied in
respect of a Borrowing at such time, then the Required Lenders may request that
the Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Lender.  Such Stop Issuance Notice
shall be promptly withdrawn upon a determination by the Required Lenders that
the circumstances giving rise thereto no longer exist.  No Letter of Credit
shall be issued while a Stop Issuance Notice is in effect.  The Required Lenders
may request issuance of a Stop Issuance Notice only if there is a reasonable
basis therefor, and shall consider reasonably and in good faith a request from
the Borrower for withdrawal of the same on the basis that the conditions in
Section 3.02 are satisfied, provided that the Administrative Agent and the
Issuing Lenders may and shall conclusively rely upon any Stop Issuance Notice
while it remains in effect.

(g)Additional Issuing Lenders.  From time to time, the Borrower may, with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and by notice to the Lenders, designate as additional
Issuing Lenders one or more Lenders that agree to serve in such capacity as
provided below.  The acceptance by a Lender of any appointment as an Issuing
Lender hereunder shall be evidenced by an instrument, which shall be in a form
reasonably satisfactory to the Borrower, such Lender and the Administrative
Agent, shall set forth the Letter of Credit Commitment of such Lender and shall
be executed by such Lender, the Borrower and the Administrative Agent and, from
and after the effective date of such agreement (i) such Lender shall have all
the rights and obligations of an Issuing Lender under this Agreement and (ii)
references herein to the term “Issuing Lender” shall be deemed to include such
Lender in its capacity as an Issuing Lender.

(h)Resignation. Each Issuing Lender may, if such Issuing Lender assigns all of
its Commitments and Loans or otherwise ceases to be a Lender, resign by giving
30 days’ prior notice to the Administrative Agent and the Borrower.  After the
resignation of an Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

41

 

 

--------------------------------------------------------------------------------

 

Section 2.17.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)Fees shall cease to accrue on the unused portion of the Commitment (if any)
of such Defaulting Lender pursuant to Section 2.11(a).

(b)The Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.07); it being understood that this clause (b) shall not
affect the rights of a Defaulting Lender in the case of an amendment, waiver or
other modification under Section 9.07(a)(i), Section 9.07(a)(ii) or Section
9.07(a)(iii).

(c)If any Letter of Credit Liabilities exist at the time such Lender becomes a
Defaulting Lender, then:

(i)all or a portion of the Letter of Credit Liabilities of such Defaulting
Lender shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages, but only to the extent that the sum of
all Non-Defaulting Lenders’ Outstanding Committed Amounts plus such Defaulting
Lender’s Letter of Credit Liabilities does not exceed the total of all
Non-Defaulting Lenders’ Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Domestic Business Day
following notice by the Administrative Agent, Cash Collateralize for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Liabilities (after giving effect to any
partial reallocation pursuant to clause (i) above) until the earlier of the
first date upon which (A) such Letter of Credit Liabilities shall no longer be
outstanding, (B) such Lender shall no longer be a Defaulting Lender hereunder
(whether pursuant to this Section 2.17 or Section 9.01 hereof), and (C) such
Defaulting Lender shall provide Cash Collateral in respect of such Letter of
Credit Liabilities.  Upon the occurrence of any of the events described in
subclauses (A) – (C) above, or upon any partial reduction of such Letter of
Credit Liabilities, the Administrative Agent shall promptly return to the
Borrower any Cash Collateral provided by the Borrower in respect of such Letter
of Credit Liabilities (or, following any partial reduction of such Letter of
Credit Liabilities, such ratable portion thereof), together with any interest
accrued thereon;

42

 

 

--------------------------------------------------------------------------------

 

(iii)the Borrower shall not be required to pay any fees to any Defaulting Lender
pursuant to Section 2.11(a) or Section 2.11(b) with respect to such Defaulting
Lender’s Letter of Credit Liabilities unless, and solely to the extent, that
such Defaulting Lender has provided Cash Collateral in respect of such Letter of
Credit Liabilities;

(iv)if all or any portion of the Letter of Credit Liabilities of any Defaulting
Lender is reallocated pursuant to clause (i) above, then the letter of credit
fees payable to each Non-Defaulting Lender pursuant to Section 2.11(b) shall be
adjusted to include amounts owing in respect of the Letter of Credit Liabilities
so reallocated to such Non-Defaulting Lender; and

(v)if all or any portion of such Defaulting Lender’s Letter of Credit
Liabilities is neither reallocated nor Cash Collateralized by the Borrower
and/or such Defaulting Lender pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Lender or any other
party hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such Letter of Credit Liabilities) and
letter of credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s Letter of Credit Liabilities that have not been so
reallocated or Cash Collateralized shall be payable to the Issuing Lenders until
and to the extent that such Letter of Credit Liabilities are so reallocated
and/or Cash Collateralized. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(d)So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding Letter of Credit Liabilities will be 100% covered by the Commitments
of the Non-Defaulting Lenders and/or Cash Collateralized by the Borrower in
accordance with Section 2.17(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.17(c)(i)(and such Defaulting Lender shall not
participate therein).

(e)If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Issuing Lender has a good faith belief that any Lender has

43

 

 

--------------------------------------------------------------------------------

 

defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit, unless the Issuing Lenders
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to each Issuing Lender, to defease any risk to it in respect of
such Lender hereunder.

(f)In the event that the Administrative Agent, the Borrower and each Issuing
Lender agree that such Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then (i) such Lender shall
cease to be Defaulting Lender and (ii) the Letter of Credit Liabilities of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Applicable Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no cessation of such Lender’s Defaulting Lender status hereunder will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

Section 2.18.  Optional Increase in Commitments. Following the Effective Date,
the Borrower may, if it so elects, increase the aggregate amount of the
Commitments, either by designating a financial institution not theretofore a
Lender (a “New Lender”) to become a Lender (such designation to be effective
only with the prior written consent of the Administrative Agent and each Issuing
Lender, which consents will not be unreasonably withheld or delayed), or by
agreeing with an existing Lender that such Lender’s Commitment shall be
increased.  Upon execution and delivery by the Borrower and such Lender or New
Lender of an instrument in form reasonably satisfactory to the Administrative
Agent, together with such evidence of appropriate corporate authorization on the
part of the Borrower with respect to the increased Commitments and such opinions
of counsel for the Borrower with respect to the increased Commitments as the
Administrative Agent may reasonably request, such existing Lender shall have a
Commitment as therein set forth or such other financial institution shall become
a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder; provided:

(i)that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

44

 

 

--------------------------------------------------------------------------------

 

(ii)the conditions set forth in Sections 3.02(c) and (d) shall be satisfied on
and as of the effective date of any increase in Commitments pursuant to this
Section 2.18;

(iii)that any such increase shall be in an amount which is a multiple of
$10,000,000; and

(iv)that immediately after such increase is made, the aggregate amount of
increases in the Commitments pursuant to this Section 2.18 shall not exceed
$250,000,000.

On the effective date of any increase in the aggregate amount of the Commitments
pursuant to this Section 2.18, (i) each New Lender shall pay to the
Administrative Agent an amount equal to its pro rata share of the aggregate
outstanding Loans (and funded participations, if any, in Letters of Credit) and
(ii) any Lender whose Commitment has been increased (an “Increasing Lender”)
shall pay to the Administrative Agent an amount equal to the increase in its pro
rata share of the aggregate outstanding Loans (and funded participations as
above); in each case such payments shall be for the account of each other
Lender.  Upon receipt of such amount by the Administrative Agent, (A) each other
Lender shall be deemed to have ratably assigned that portion of its outstanding
Loans that is being reduced to the New Lenders and the Increasing Lenders in
accordance with such Lender’s new Commitment or the increased portion thereof as
applicable, (B) the Administrative Agent shall promptly distribute to each other
Lender its ratable share of the amounts received by the Administrative Agent
pursuant to this paragraph and (C) the participations of the Lenders in
outstanding Letters of Credit shall be determined in accordance with their
Commitments after giving effect to such increase.  For the avoidance of doubt,
no existing Lender shall have any obligation to participate in such increase
except in its absolute and sole discretion.

Article 3
Conditions

Section 3.01.  Effectiveness.  The Commitments shall become effective upon
receipt by the Administrative Agent of the following documents, each dated the
Effective Date unless otherwise indicated:

(a)counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Administrative Agent in form satisfactory to it of facsimile or
other electronic transmission or other written confirmation from such party of
execution of a counterpart hereof by such party);

45

 

 

--------------------------------------------------------------------------------

 

(b)an opinion of Cravath, Swaine & Moore LLP, counsel for the Borrower, and an
opinion of Robinson, Bradshaw & Hinson, P.A., North Carolina counsel for the
Borrower, in each case addressed to the Administrative Agent and each Lender and
in form and substance reasonably satisfactory to the Administrative Agent;

(c)all documents the Administrative Agent may reasonably request relating to the
existence of the Borrower, the corporate authority for and the validity of this
Agreement and any Notes, all in form and substance reasonably satisfactory to
the Administrative Agent;

(d)evidence reasonably satisfactory to the Administrative Agent that all fees
and invoiced expenses due and payable by the Borrower on or prior to the
Effective Date, including (x) principal of and interest on any loans outstanding
under, and all accrued fees under, the Existing Credit Facility, (y) all fees
then due in accordance with the fee letters dated November 4, 2016 and (z)
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder and under such fee letters, shall have been
paid in full; and

(e)to the extent such documentation and information has been requested by the
Lenders at least five Domestic Business Days prior to the Effective Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.  The Lenders that are parties to the Existing Credit Facility,
constituting the “Required Lenders” under the Existing Credit Facility, and the
Borrower agree that (i) the commitments under the Existing Credit Facility shall
terminate automatically on the Effective Date without need for further action by
any party to the Existing Credit Facility and (ii) all requirements of notice
for any prepayment under the Existing Credit Agreement necessary to satisfy the
conditions stated in Section 3.01(d) or the termination of commitments pursuant
to clause (i) above are hereby waived.

46

 

 

--------------------------------------------------------------------------------

 

Section 3.02.  Borrowings and Issuances of Letters of Credit.  The obligation of
any Lender to make a Loan and the obligation of any Issuing Lender to issue (or
renew or extend the term of) any Letter of Credit are each subject to the
satisfaction of the following conditions:

(a)receipt (or deemed receipt pursuant to Section 2.16(b)(iii)) by the
Administrative Agent of a Notice of Borrowing as required by Section 2.02 or
receipt by the applicable Issuing Lender of a Notice of Issuance as required by
Section 2.16, as the case may be;

(b)in the case of a Revolving Borrowing, Competitive Bid Borrowing or the
issuance of a Letter of Credit, the fact that, immediately after such Borrowing
or issuance of such Letter of Credit (i) the Total Outstanding Amount will not
exceed the Total Commitments and (ii) the aggregate amount of Letter of Credit
Liabilities will not exceed $50,000,000;

(c)the fact that, immediately before and after such Borrowing or issuance of
such Letter of Credit, no Default shall have occurred and be continuing; and

(d)the fact that, except as otherwise described by the Borrower in a writing to
the Administrative Agent and waived by the Required Lenders, the representations
and warranties of the Borrower contained in this Agreement (except, in the case
of any Borrowing or issuance subsequent to the Effective Date, the
representations and warranties set forth in Sections 4.04(c), 4.05, 4.06, 4.08,
4.13 and 4.14) shall be true in all material respects on and as of the date of
such Borrowing or issuance, except to the extent (i) they expressly relate to an
earlier date, in which case they shall be true in all material respects as of
such earlier date or (ii) any representation or warranty is qualified by or
subject to a “material adverse effect”, “material adverse change” or similar
term or qualification, in which case the same shall be true and correct in all
respects.

Each Borrowing and issuance (including a deemed issuance through renewal or
extension) of a Letter of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such Borrowing or
issuance as to the facts specified in clauses 3.02(c) and 3.02(d).

47

 

 

--------------------------------------------------------------------------------

 

Article 4
Representations and Warranties

The Borrower represents and warrants that:

Section 4.01.  Corporate Existence and Power.  Each of the Borrower and its
Restricted Subsidiaries is a corporation duly organized and validly existing
under the laws of the state of its incorporation, is in good standing therein,
and is duly qualified to transact business in all jurisdictions where such
qualification is necessary, except for such jurisdictions where the failure to
be so qualified or licensed will not be reasonably likely to have a Material
Adverse Effect; the Borrower has corporate power to enter into and perform this
Agreement; and the Borrower has the corporate power to borrow and issue Notes as
contemplated by this Agreement.

Section 4.02.  Corporate Authorization; No Contravention.  The execution,
delivery and performance by the Borrower of this Agreement and the Notes (i) are
within the corporate powers of the Borrower, (ii) have been duly authorized by
all necessary corporate action and (iii) do not contravene, or constitute a
default under, (x) any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of the Borrower or (y) of any agreement,
judgment, injunction, order, decree or other instrument binding upon the
Borrower or any of its Subsidiaries, if such contravention or default would be
reasonably likely to have a Material Adverse Effect, or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries which would be reasonably likely to have a Material Adverse Effect.

Section 4.03.  Binding Effect.  This Agreement and any Notes constitute valid
and binding agreements of the Borrower enforceable against the Borrower in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general application relating to or affecting the enforcement of creditors’
rights or by general equitable principles.

Section 4.04.  Financial Information.  (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2015 and the
related consolidated statements of earnings and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and set forth in the Borrower’s
2015 Form 10-K, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

48

 

 

--------------------------------------------------------------------------------

 

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2016 and the related unaudited
consolidated statements of earnings and cash flows for the nine months then
ended, set forth in the Borrower’s Form 10-Q for September 30, 2016 and for the
period of nine months then ended filed with the Securities and Exchange
Commission, a copy of which has been delivered to each of the Lenders, fairly
present in all material respects, in conformity with generally accepted
accounting principles applied on a basis consistent with the financial
statements referred to in subsection (a) of this Section, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such
nine-month period (subject to normal year‑end adjustments).

(c)Since December 31, 2015, there has been no change in the consolidated
financial condition of the Borrower and its Consolidated Subsidiaries which
would be reasonably likely to have a Material Adverse Effect.

Section 4.05.  Litigation.  There are no suits, actions or proceedings pending,
or to the knowledge of any member of the Borrower’s legal department threatened
against the Borrower or any Subsidiary, the adverse determination of which is
reasonably likely to occur, and if so adversely determined would be reasonably
likely to have a Material Adverse Effect.

Section 4.06.  Taxes.  The Borrower and each Subsidiary (a) has timely filed or
caused to be filed all Tax returns and reports required to have been filed by
it, except to the extent that failure to do so could not reasonably be expected
to result in a Material Adverse Effect, and (b) has paid or caused to be paid
all Taxes required to have been paid by it, except for (i) those not yet
delinquent, (ii) those the nonpayment of which, individually and in the
aggregate, would not be reasonably likely to have a Material Adverse Effect or
(iii) those being contested in good faith and for which adequate reserves have
been provided in accordance with GAAP.

Section 4.07.  Margin Regulations.  No part of the proceeds of any Loan or
Letter of Credit will be used in a manner which would violate, or result in a
violation of, Regulation U.

Section 4.08.  Compliance with Laws.  The Borrower and its Restricted
Subsidiaries are in compliance in all material respects with all applicable
laws, rules and regulations, other than such laws, rules and regulations (i) the
validity or applicability or which the Borrower or such Subsidiary is contesting
in good faith or (ii) the failure to comply with which would not be reasonably
likely to have a Material Adverse Effect.

49

 

 

--------------------------------------------------------------------------------

 

Section 4.09.  Governmental Approvals.  No consent, approval, authorization,
permit or license from, or registration or filing with, any Governmental
Authority is required in connection with the making of this Agreement, with the
exception of routine periodic filings made under the Exchange Act and such
consents, approvals, authorizations, permits, licenses, registrations or filings
which have already been completed or obtained.

Section 4.10.  Pari Passu Obligations.  Under applicable United States laws
(including state and local laws) in force at the date hereof, the claims and
rights of the Lenders and the Administrative Agent against the Borrower under
this Agreement and the Notes will not be subordinate to, and will rank at least
pari passu with, the claims and rights of any other unsecured creditors of the
Borrower (except to the extent provided by bankruptcy, reorganization,
insolvency, moratorium or other similar laws of general application relating to
or affecting the enforcement of creditors’ rights and by general principles of
equity).

Section 4.11.  No Defaults.  The payment obligations of the Borrower and its
Restricted Subsidiaries in respect of any Material Debt are not overdue (after
giving effect to any cure period or period of grace applicable thereunder).

Section 4.12.  Full Disclosure.  All information (it being understood that such
information shall be deemed to include all recent filings on Form 10-K and Form
10-Q and any filing on Form 8-K, or posted on the Borrower’s website, filed or
posted since the Borrower’s most recent filing on Form 10-Q) furnished to the
Lenders in writing prior to the date hereof in connection with the transactions
contemplated hereby does not, collectively, contain any material misstatement of
a material fact or omit to state a material fact necessary to make the
statements contained therein (when furnished and taken as a whole), in the light
of the circumstances under which they were made, not misleading in any material
respect on and as of the date hereof (as modified or supplemented by other
information that has been or is simultaneously so furnished); provided that,
with respect to projected financial information (including financial estimates,
forecasts and other forward-looking information), the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material); and provided, further, that for purposes of this Section 4.12, such
information shall not include information of a general economic or general
industry nature.

Section 4.13.  ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in substantial compliance in all
material respects with the presently applicable material provisions of ERISA and
the Internal Revenue Code with respect to each Plan.  No member of the ERISA

50

 

 

--------------------------------------------------------------------------------

 

Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or made any amendment
to any Plan which, in either case, has resulted or could result in the
imposition of a material Lien or the posting of a material bond or other
material security under ERISA or the Internal Revenue Code or (iii) incurred any
material liability under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA.

Section 4.14.  Environmental Matters.  The Financial Statements described in
Section 4.04(a) provide certain information regarding environmental matters
related to properties currently owned by the Borrower or its Restricted
Subsidiaries, previously owned properties, and other properties.  Since December
31, 2015, environmental matters have not caused any material adverse change in
the consolidated financial condition of the Borrower and the Consolidated
Subsidiaries from that shown by such Financial Statements.

To the knowledge of the Borrower, ongoing operations at the Principal Properties
are currently being conducted in substantial compliance with applicable
Environmental Laws except to the extent that noncompliance would not be
reasonably likely to have a Material Adverse Effect.

Section 4.15.  Regulatory Restrictions on Borrowing.  The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt.

Section 4.16.  Legal Status.  The Borrower, its Subsidiaries and their
respective directors and officers and, to the knowledge of the Borrower,
employees and agents are in compliance with applicable Sanctions in all material
respects.  None of the Borrower, its Subsidiaries, or their respective directors
or officers or, to the knowledge of the Borrower, employees or agents is a
Sanctioned Person.

The Borrower and its Subsidiaries and their respective officers and directors
and, to the knowledge of the Borrower, their respective employees and agents,
are in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1,
et seq., as amended from time to time, and other anti-corruption laws in effect
in jurisdictions in which the Borrower and its Subsidiaries do business
(collectively, “Anti-Corruption Laws”).  The Borrower has not made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (i) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (ii) to a foreign official,
foreign political

51

 

 

--------------------------------------------------------------------------------

 

party or party official or any candidate for foreign political office, or (iii)
with the intent to induce the recipient to misuse his or her official position
to direct business wrongfully to the Borrower in violation of Anti-Corruption
Laws.

The Borrower and its Subsidiaries have implemented and maintain in effect
policies and procedures reasonably designed to ensure compliance by the
Borrower, its Subsidiaries, and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Article 5
Covenants

From the Effective Date and so long as any Lender has any Credit Exposure
hereunder, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing:

Section 5.01.  Information.  The Borrower will deliver to the Administrative
Agent which will deliver to each of the Lenders:

(a)as soon as available and in any event within 60 days after the end of each of
its first three quarterly accounting periods in each fiscal year, consolidated
statements of earnings and cash flows of the Borrower and the Consolidated
Subsidiaries for the period from the beginning of such fiscal year to the end of
such fiscal period and the related consolidated balance sheet of the Borrower
and the Consolidated Subsidiaries as at the end of such fiscal period, all in
reasonable detail (it being understood that delivery of such statements as filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this subsection) and accompanied by a certificate in the form
attached hereto as Exhibit F signed by a Responsible Officer of the Borrower
stating that such consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and the Consolidated Subsidiaries as of the end of such period
and for the period involved, subject, however, to year-end audit adjustments,
and that such officer has no knowledge, except as specifically stated, of any
Default;

(b)as soon as available and in any event within 120 days after the end of each
fiscal year, consolidated statements of earnings and cash flows of the Borrower
and the Consolidated Subsidiaries for such year and the related consolidated
balance sheets of the Borrower and the Consolidated Subsidiaries as at the end
of such year, all in reasonable detail and accompanied by (i) an opinion of an
independent, certified public accountant of recognized standing selected by the
Borrower as to such consolidated financial statements (it being understood that
delivery of such statements as filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this subsection), and

52

 

 

--------------------------------------------------------------------------------

 

(ii) a certificate in the form attached hereto as Exhibit F signed by a
Responsible Officer of the Borrower stating that such consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Borrower and the Consolidated
Subsidiaries as of the end of such year and for the year involved and that such
officer has no knowledge, except as specifically stated, of any Default;

(c)promptly after their becoming available:

(i)copies of all financial statements, stockholder reports and proxy statements
that the Borrower shall have sent to its stockholders generally; and

(ii)copies of all registration statements filed by the Borrower under the
Securities Act of 1933, as amended (other than registration statements on Form
S-8 or any registration statement filed in connection with a dividend
reinvestment plan), and regular and periodic reports, if any, which the Borrower
shall have filed with the Securities and Exchange Commission (or any
governmental agency or agencies substituted therefor) under Section 13 or
Section 15(d) of the Exchange Act, or with any national or international
securities exchange (other than those on Form 11-K or any successor form);

(d)from time to time, with reasonable promptness, such further information
regarding the business and financial condition of the Borrower and its
Subsidiaries as any Lender may reasonably request through the Administrative
Agent;

(e)prompt notice of the occurrence of any Default; and

(f)prompt notice of all litigation and of all proceedings before any
governmental or regulatory agency pending (or, to the knowledge of the General
Counsel of the Borrower, threatened) and affecting the Borrower or any
Restricted Subsidiary, except litigation or proceedings which, if adversely
determined, would not be reasonably likely to have a Material Adverse Effect.

Each set of financial statements delivered pursuant to Section 5.01(a) or
5.01(b) shall be accompanied by or include the computations showing, in the form
attached hereto as Exhibit F, whether the Borrower was, at the end of the
relevant fiscal period, in compliance with the provisions of Section 5.09.

53

 

 

--------------------------------------------------------------------------------

 

Section 5.02.  Payment of Obligations.  The Borrower will pay and discharge, and
will cause each Restricted Subsidiary to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any property belonging to it, prior to the date on
which penalties attach thereto, and all lawful material claims which, if unpaid,
might become a Lien upon the property of the Borrower or such Restricted
Subsidiary; provided that neither the Borrower nor any such Restricted
Subsidiary shall be required to pay any such tax, assessment, charge, levy or
claim (i) the payment of which is being contested in good faith and by proper
proceedings and for which adequate reserves have been provided in accordance
with GAAP, (ii) not yet delinquent or (iii) the non-payment of which,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

Section 5.03.  Insurance.    The Borrower will maintain, and will cause each
Restricted Subsidiary to maintain, insurance from responsible companies in such
amounts and against such risks as is reasonable, taking into consideration the
practices of businesses in the same line of business or of similar size as the
Borrower or such Restricted Subsidiary, or, to a reasonable extent,
self-insurance.

Section 5.04.  Maintenance of Existence.  The Borrower (i) will preserve and
maintain, and will cause each Restricted Subsidiary to preserve and maintain,
its corporate existence and (ii) will take all reasonable action to preserve and
maintain all of its rights, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect, provided,
however, that nothing herein contained shall prevent the termination of the
business or corporate existence of any Restricted Subsidiary which in the
judgment of the Borrower is no longer necessary or desirable, a merger or
consolidation of a Restricted Subsidiary into or with the Borrower (if the
Borrower is the surviving corporation) or another Subsidiary or any other
merger, consolidation or transfer of assets that is not prohibited by Section
5.07, as long as immediately after giving effect to any such transaction, no
Event of Default shall have occurred and be continuing.

Section 5.05.  Maintenance of Properties.  The Borrower will keep, and will
cause each Restricted Subsidiary to keep, all of its tangible properties
necessary, in the judgment of the Borrower, in its business in good working
order and condition (ordinary wear and tear, and damage caused by casualty,
excepted), except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Nothing in this Section 5.05 shall
prevent the Borrower or any Restricted Subsidiary from discontinuing the
operation or maintenance, or both the operation and maintenance, of any
properties of the Borrower or any such Restricted Subsidiary if such
discontinuance is, in the judgment of the Borrower (or such Restricted
Subsidiary), desirable in the conduct of its business.

54

 

 

--------------------------------------------------------------------------------

 

Section 5.06.  Compliance with Laws.  The Borrower will comply, and will cause
each Restricted Subsidiary to comply, with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority (including
Environmental Laws, ERISA and the Internal Revenue Code and the rules and
regulations thereunder), a breach of which would be reasonably likely to have a
Material Adverse Effect, except where contested in good faith and by proper
proceedings.  

The Borrower and its Subsidiaries will maintain in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries, and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

Section 5.07.  Mergers, Consolidations and Sales of Assets.  (a) The Borrower
will not consolidate with or merge into any other Person or convey or transfer
its properties and assets substantially as an entirety to any Person, unless:

(i)the Borrower or a Consolidated Subsidiary that is incorporated under the laws
of the United States, any state thereof or the District of Columbia is the
surviving corporation of any such consolidation or merger or is the Person that
acquires by conveyance or transfer the properties and assets of the Borrower
substantially as an entirety;

(ii)if a Consolidated Subsidiary is the surviving corporation or is the Person
that acquires the property and assets of the Borrower substantially as an
entirety, it shall expressly assume the performance of every covenant of this
Agreement and of the Notes on the part of the Borrower to be performed or
observed;

(iii)immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(iv)if the Borrower is not the surviving entity, the Borrower has delivered to
the Administrative Agent an Officer’s Certificate and a legal opinion of its
General Counsel, Associate General Counsel or Assistant General Counsel, upon
the express instruction of the Borrower for the benefit of the Administrative
Agent and the Lenders, each stating that such transaction complies with this
Section and that all conditions precedent herein provided for relating to such
transaction have been complied with.

55

 

 

--------------------------------------------------------------------------------

 

(b)Upon any consolidation by the Borrower with, or merger by the Borrower into,
a Consolidated Subsidiary, the result of which is that such Consolidated
Subsidiary is the surviving entity, or any conveyance or transfer of the
properties and assets of the Borrower substantially as an entirety to a
Consolidated Subsidiary, the Consolidated Subsidiary into which the Borrower is
merged or consolidated or to which such conveyance or transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower, as the case may be, under this Agreement with the same effect as
if such Consolidated Subsidiary had been named as the Borrower, as the case may
be, herein, and thereafter, in the case of a transfer or conveyance permitted by
Section 5.07(a), the Borrower shall be relieved of all obligations and covenants
under this Agreement and the Notes.

Section 5.08.  Negative Pledge.  Neither the Borrower nor any Restricted
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a)Liens existing on the date of this Agreement;

(b)Liens securing Debt of a Restricted Subsidiary owing to the Borrower or to
another Restricted Subsidiary;

(c)any Lien existing on any asset of any person at the time such person becomes
a Subsidiary and not created in contemplation of such event;

(d)any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset (and/or, in the
case of the acquisition of a business, any Lien on the equity and/or assets of
the acquired entity), provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;

(e)any Lien on any asset of any person existing at the time such person is
merged or consolidated with or into the Borrower or a Restricted Subsidiary and
not created in contemplation of such event;

(f)any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

(g)any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that such Debt is not increased and is not secured by any
additional assets;

56

 

 

--------------------------------------------------------------------------------

 

(h)Liens in favor of any customer (including any Governmental Authority) to
secure partial, progress, advance or other payments or performance pursuant to
any contract or statute or to secure any related indebtedness or to secure Debt
guaranteed by a Governmental Authority;

(i)Liens incurred in the ordinary course of business not securing Debt that do
not impair in any material respect the usefulness in the business of the
Borrower and its Restricted Subsidiaries of the assets to which such Liens
attach;

(j)carriers’, warehousemen’s, mechanics’, materialmen’s, suppliers’ or other
similar Liens, in each case arising in the ordinary course of business securing
obligations which are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings;

(k)Liens for taxes, assessments or governmental charges or levies, in each case
arising in the ordinary course of business securing obligations which are (i)
not overdue or (ii) being contested in good faith by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP;

(l)Liens arising by operation of law in favor of any lender to the Borrower or
any Restricted Subsidiary in the ordinary course of business constituting a
banker’s lien or right of offset in moneys of the Borrower or a Restricted
Subsidiary deposited with such lender in the ordinary course of business;

(m)licenses or sublicenses of intellectual property in the ordinary course of
business;

(n)the interests of lessees, lessors, licensees and licensors under leases,
subleases, licenses or sublicenses, as applicable, in, and the interest of
managers or operators with respect to, real or personal property made in the
ordinary course of business;

(o)deposits to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(p)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement;

57

 

 

--------------------------------------------------------------------------------

 

(q)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 6.01(j) or securing appeal bonds in respect of appeals
being prosecuted in good faith;

(r)pledges and deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security or
retirement benefits legislation or similar law or regulations;

(s)Liens arising out of a conditional sale, title retention, consignment or
similar arrangement for the sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(t)Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Debt, (ii) relating to pooled
deposit or sweep accounts of the Borrower or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries or (iii) relating to agreements other than in connection with Debt
or Derivatives Obligations entered into by the Borrower or any of its Restricted
Subsidiaries;

(u)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v)Liens on cash and cash equivalents securing Derivatives Obligations, provided
that the aggregate amount of cash and cash equivalents subject to such Liens may
at no time exceed $50,000,000;

(w)Liens securing Debt equally and ratably securing the Loans and such Debt;
provided that the Required Lenders may, in their sole discretion, refuse to take
any Lien on any asset (which refusal will not limit the Borrower’s or any
Restricted Subsidiary’s ability to incur a Lien otherwise permitted by this
Section 5.08(w)); such Lien may equally and ratably secure the Loans and any
other obligation of the Borrower or any of its Subsidiaries, other than an
obligation that is subordinated to the Loans;  

(x)Liens securing contingent obligations in an aggregate principal amount not to
exceed $25,000,000; and

(y)Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations in an aggregate principal or face amount at any date not to
exceed at the time of incurrence the greater of 12.5% of Consolidated Net Worth
and $100,000,000.

58

 

 

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the creation of a security interest arising solely
as a result of, or the filing of UCC financing statements in connection with,
any sale by the Borrower or any of its Subsidiaries of accounts receivable not
prohibited by Section 5.07 shall not constitute a Lien prohibited by this
covenant.

Section 5.09.  Leverage Ratio.  The Leverage Ratio shall not exceed 3.50 to 1.00
as of the last day of any fiscal quarter; provided that if (i) Consolidated Debt
has increased in connection with a Specified Acquisition that has been
consummated within such fiscal quarter or the three fiscal quarters immediately
prior to such fiscal quarter and (ii) the Borrower has stated in the compliance
certificate delivered pursuant to Section 5.01(a) for such fiscal quarter that
the condition set forth in clause (i) above has been satisfied (and specifying
the date of such Specified Acquisition), then, the additional Consolidated Debt
incurred in connection with such Specified Acquisition shall be excluded from
Consolidated Debt for purposes of calculating the Leverage Ratio, but only if
the Leverage Ratio determined at such time but calculated without giving effect
to such exclusion does not exceed 3.75 to 1.00.

For purposes of this Section 5.09, a “Specified Acquisition” means any single
acquisition by the Borrower or a Subsidiary of the Borrower (x) of any Person
(the “Target”) that is in the same line or lines of business as the Borrower or
in the judgment of the Borrower related line or lines of business, (y) as to
which such Target’s board of directors has not objected and (z) that involves
cash payments, as of the date of the closing thereof, to the seller or sellers
of the Target in excess of $225,000,000.

Section 5.10.  Use of Proceeds.  (a) The Borrower will use the proceeds of the
Loans or Letters of Credit for any lawful corporate purposes.  

(b) No part of the proceeds of any Loan or Letter of Credit will be used
directly or, to the knowledge of the Borrower, indirectly (a) to fund any
operations, activities, business or transactions of, in, or with, a Sanctioned
Person or a Sanctioned Country, (b) in any manner that would result in the
violation of any Sanctions applicable to any party hereto or (c) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws

Section 5.11.  [Reserved]

Section 5.12.  Transactions with Affiliates.  The Borrower will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, pay any funds
to or for the account of, make any investment (whether by acquisition of stock
or indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in,

59

 

 

--------------------------------------------------------------------------------

 

lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any
Affiliate except (i) transactions on an arms-length basis on terms at least as
favorable to the Borrower or such Restricted Subsidiary than could have been
obtained from a third party who was not an Affiliate, and (ii) transactions
described in this Section 5.12 that would not be reasonably likely to have a
Material Adverse Effect.

Article 6
Defaults

Section 6.01.  Event of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation when due or any Reimbursement Obligation Default shall occur;

(b)the Borrower shall fail to pay within 5 days of the due date thereof (i) any
facility fee, (ii) interest on any Loan or (iii) any letter of credit fee;

(c)the Borrower shall fail to pay within 30 days after a request for payment by
any Lender or Issuing Lender acting through the Administrative Agent any other
amount that becomes due and payable under the terms of this Agreement;

(d)the Borrower shall fail to observe or perform any agreement contained in
Section 5.01(f) or Section 5.07 through 5.10 (and, with respect to Section
5.10(a), such failure shall have continued for 10 days after notice thereof has
been given to the Borrower by the Administrative Agent at the request of the
Required Lenders);

(e)the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (a) through (d)
above) for 30 days after notice thereof has been given to the Borrower by the
Administrative Agent at the request of the Required Lenders;

(f)any representation, warranty or certification made by the Borrower in this
Agreement or in any certificate or notice delivered pursuant to the terms of
this Agreement shall prove to have been incorrect in any material respect when
made and such deficiency shall remain unremedied for five days after (i) notice
thereof shall have been given to the Borrower by the Administrative Agent at the
request of the Required Lenders or (ii) a Responsible Officer of the Borrower
has knowledge of such deficiency;

60

 

 

--------------------------------------------------------------------------------

 

(g)any Material Financial Obligations shall become due before stated maturity by
the acceleration of the maturity thereof by reason of default, or any Material
Financial Obligations shall become due by its terms and shall not be paid (after
giving effect to any grace period with respect thereto) and, in any case
aforesaid in this clause (g), corrective action satisfactory to the Required
Lenders shall not have been taken within 5 days after written notice of the
situation shall have been given to the Borrower by the Administrative Agent at
the request of the Required Lenders;

(h)the Borrower or any Restricted Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(i)an involuntary case or other proceeding shall be commenced against the
Borrower or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or any Restricted Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(j)a final judgment for the payment of money in excess of $100,000,000 shall
have been entered against the Borrower or any Restricted Subsidiary, and the
Borrower or such Subsidiary shall not have satisfied the same within 60 days, or
caused execution thereon to be stayed within 60 days, and such failure to
satisfy or stay such judgment shall remain unremedied for 5 days after notice
thereof shall have been given to the Borrower by the Administrative Agent at the
request of the Required Lenders;

61

 

 

--------------------------------------------------------------------------------

 

(k)a final judgment either (1) requiring termination or imposing liability
(other than for premiums under Section 4007 of ERISA) under Title IV of ERISA in
respect of, or requiring a trustee to be appointed under Title IV of ERISA to
administer, any Plan or Plans having aggregate Unfunded Liabilities in excess of
$100,000,000 or (2) in an action relating to a Multiemployer Plan involving a
current payment obligation in excess of $100,000,000, which judgment, in either
case, has not been satisfied or stayed within 60 days and such failure to
satisfy or stay is unremedied for 5 days after notice thereof shall have been
given to the Borrower by the Administrative Agent at the request of the Required
Lenders; or

(l)any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 35% or more of the outstanding shares of
common stock of the Borrower; or during any two-year period, individuals who at
the beginning of such period constituted the Borrower’s Board of Directors
(together with any new director whose election by the Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of at least two-thirds of the directors then in office who either were
directors as the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors then in office; then, and in every such event, the
Administrative Agent shall, if requested by the Required Lenders, (i) by notice
to the Borrower terminate the Commitments and they shall thereupon terminate,
and (ii) by notice to the Borrower declare the Loans, interest accrued thereon
and all other amounts payable hereunder to be, and the same shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
provided that in the event of (A) the filing by the Borrower of a petition, or
(B) an actual or deemed entry of an order for relief with respect to the
Borrower, in each case under the federal bankruptcy laws as now or hereafter in
effect, without any notice to the Borrower or any other act by the
Administrative Agent or the Lenders, the Commitments shall thereupon terminate
and the Loans, interest accrued thereon and all other amounts payable hereunder
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

62

 

 

--------------------------------------------------------------------------------

 

Section 6.02.  Cash Cover.  The Borrower agrees, in addition to the provisions
of Section 6.01 hereof, that upon the occurrence and during the continuance of
any Event of Default, it shall, if requested by the Administrative Agent upon
the instruction of the Required Lenders or the Issuing Lenders, Cash
Collateralize all Letters of Credit then outstanding at such time, provided
that, in the event of (A) the filing by the Borrower of a petition, or (B) an
actual or deemed entry of an order for relief with respect to the Borrower, in
each case under the federal bankruptcy laws as now or hereafter in effect, the
Borrower shall do so forthwith without any notice or demand or any other act by
the Administrative Agent or the Lenders.

Article 7
The Administrative Agent

Section 7.01.  Appointment and Authorization.  Each Lender and each Issuing
Lender irrevocably appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the Notes as are delegated to the Administrative Agent by the terms hereof
or thereof, together with all such powers as are reasonably incidental thereto;
provided, however, that the Administrative Agent shall not commence any legal
action or proceeding before a court of law on behalf of any Lender or any
Issuing Lender without such Lender’s or Issuing Lenders’, as applicable, prior
written consent.

Section 7.02.  Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
it were not the Administrative Agent.  The term “Lender” or “Lenders” shall,
unless expressly indicated, include JPMorgan Chase Bank, N.A. (and any successor
acting as Administrative Agent) in its capacity as a Lender.

Section 7.03.  Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth
herein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in Article 6.

63

 

 

--------------------------------------------------------------------------------

 

Section 7.04.  Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable to any
Lender for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.05.  Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the Notes or any other instrument or writing furnished in connection
herewith.  The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, facsimile or other electronic transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.  Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Section 7.06.  Indemnification.  Each Lender shall, ratably in accordance with
its Credit Exposure, indemnify the Administrative Agent and each Issuing Lender,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct) that such indemnitees may suffer or incur in connection
with this Agreement or any action taken or omitted by such indemnitees
hereunder.

Section 7.07.  Credit Decision.  Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial

64

 

 

--------------------------------------------------------------------------------

 

loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender and to make,
acquire or hold Loans hereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its affiliates) as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

Section 7.08.  Successor Administrative Agents.  The Administrative Agent may
resign at any time by giving notice thereof to the Lenders, the Issuing Lenders
and the Borrower.  Upon any such resignation, the Borrower shall, so long as no
Event of Default shall have occurred and be continuing, have the right, with the
consent of the Required Lenders, to appoint any of the Lenders as a successor
Administrative Agent.  In the event that a Default has occurred and is
continuing, the Required Lenders shall have the right to appoint the successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment, within 60 days after the
retiring Administrative Agent gives notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least
$50,000,000.  Upon the acceptance of its appointment as an Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder as
Administrative Agent.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.

Section 7.09.  Administrative Agent’s Fees.  The Borrower shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Borrower and the Administrative Agent.

Section 7.10.  Other Agents.  Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent, in its capacity as such an Agent, any
obligation or liability whatsoever.

65

 

 

--------------------------------------------------------------------------------

 

Article 8
Change in Circumstances

Section 8.01.  Increased Cost and Reduced Return; Capital Adequacy.  (a) If
after (x) the date hereof, in the case of any Committed Loan or Letter of Credit
or any obligation to make Committed Loans or issue or participate in any Letter
of Credit, or (y) the date of the related Competitive Bid Quote, in the case of
any Competitive Bid Loan, a Change in Law shall (i) impose, modify or deem
applicable any reserve, special deposit, assessment (excluding Taxes) or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System pursuant to Regulation D or
otherwise, as herein provided) against assets of, deposits with or for the
account of, or credit extended by, any Lender, (ii) subject any Administrative
Agent or Lender to any Taxes (other than (A) Indemnified Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower hereunder or (B) Taxes described in Sections 8.04(b)(w)-(z) and (e)) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto, or
(iii) impose on any Lender or the London interbank market any other condition
affecting its Fixed Rate Loans, its Note or its obligations to make Fixed Rate
Loans or its obligations hereunder in respect of Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan or of
issuing or participating in any Letter of Credit, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement or under its
Note, by an amount deemed by such Lender to be material, then, within 15 days
after written demand therefor made through the Administrative Agent, in the form
of the certificate referred to in Section 8.01(c), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction; provided that the Borrower shall not be
required to pay any such compensation with respect to any period prior to the
30th day before the date of any such demand.

(b)Without limiting the effect of Section 8.01(a) (but without duplication), if
any Lender determines at any time after the date on which this Agreement becomes
effective that a Change in Law will have the effect of increasing the amount of
capital or liquidity required to be maintained by such Lender (or its Parent)
based on the existence of such Lender’s Loans, Commitment and/or other
obligations hereunder, then the Borrower shall pay to such Lender, within 15
days after its written demand therefor made through the Administrative Agent in
the form of the certificate referred to in Section 8.01(c), such additional
amounts as shall be required to compensate such Lender for any reduction in the
rate of return on capital of such Lender (or its Parent) as a result of such
increased capital or liquidity requirement; provided that the Borrower shall not
be required to pay any such compensation with respect to any period

66

 

 

--------------------------------------------------------------------------------

 

prior to the 30th day before the date of any such demand; provided further,
however, that to the extent (i) a Lender shall increase its level of capital
above the level maintained by such Lender on the date of this Agreement and
there has not been a Change in Law or (ii) there has been a Change in Law and a
Lender shall increase its level of capital by an amount greater than the
increase attributable (taking into consideration the same variables taken into
consideration in determining the level of capital maintained by such Lender on
the date of this Agreement) to such Change in Law, the Borrower shall not be
required to pay any amount or amounts under this Agreement with respect to any
such increase in capital.  Thus, for example, a Lender which is “adequately
capitalized” (as such term or any similar term is used by any applicable bank
regulatory agency having authority with respect to such Lender) may not require
the Borrower to make payments in respect of increases in such Lender’s level of
capital made under the circumstances described in clause (i) or (ii) above which
improve its capital position from “adequately capitalized” to “well capitalized”
(as such term or any similar term is used by any applicable bank regulatory
agency having authority with respect to such Lender).

(c)Each Lender will promptly notify the Borrower, through the Administrative
Agent, of any event of which it has knowledge, occurring after the date on which
this Agreement becomes effective, which will entitle such Lender to compensation
pursuant to this Section 8.01 and will use commercially reasonable efforts to
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole judgment of such Lender, subject such Lender to any unreimbursed cost or
expense or be otherwise disadvantageous to such Lender. A certificate of any
Lender claiming compensation under this Section 8.01 and setting forth the
additional amount or amounts to be paid to it hereunder and setting forth the
basis for the determination thereof shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender shall act reasonably
and in good faith, and may use any reasonable averaging and attribution methods.

Section 8.02.  [Reserved]

Section 8.03.  Illegality.  (a) Notwithstanding any other provision herein, if,
after the date on which this Agreement becomes effective, a Change in Law shall
make it unlawful or impossible for any Lender to (i)  honor any Commitment it
may have hereunder to make any Euro-Dollar Loan, then such Commitment shall be
suspended, or (ii) maintain any Euro-Dollar Loan, then all Euro-Dollar Loans of
such Lender then outstanding shall be converted into Base Rate Loans as provided
in Section 8.03(b), and any remaining Commitment of such Lender hereunder to
make Euro-Dollar Loans (but not other Loans) shall be immediately suspended, in
either case until such Lender may again make and/or

67

 

 

--------------------------------------------------------------------------------

 

maintain Euro-Dollar Loans (as the case may be), and borrowings from such
Lender, at a time when borrowings from the other Lenders are to be of
Euro-Dollar Loans, shall be made, simultaneously with such borrowings from the
other Lenders, by way of Base Rate Loans.  Upon the occurrence of any such
change, such Lender shall promptly notify the Borrower thereof (with a copy to
the Administrative Agent), and shall furnish to the Borrower in writing evidence
thereof certified by such Lender.  Before giving any notice pursuant to this
Section 8.03, such Lender shall designate a different Applicable Lending Office
if such designation will avoid the need for giving such notice and will not, in
the sole reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.

(b)Any conversion of any outstanding Euro-Dollar Loan or an outstanding
Competitive Bid Loan which is required under this Section 8.03 shall be effected
immediately (or, if permitted by applicable law, on the last day of the Interest
Period therefor).

(c)Notwithstanding any other provision herein, if, after the date on which any
Competitive Bid LIBOR Loan is made, a Change in Law shall make it unlawful or
impossible for the applicable Lender to maintain such Competitive Bid LIBOR Loan
for the remaining term of the Interest Period applicable thereto, then such
Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent), and such Competitive Bid LIBOR Loan shall bear interest
at the Base Rate for the balance of the Interest Period applicable thereto.

Section 8.04.  Taxes on Payments.  (a) For purposes of this Section 8.04, the
term “Lender” includes any Issuing Lender and the term “applicable law” includes
FATCA.

(b)All payments pursuant to this Agreement shall be made free and clear of and
without any deduction or withholding for or on account of any present and future
Taxes imposed on the Administrative Agent or any Lender, excluding, in the case
of the Administrative Agent and each Lender, (w) Taxes imposed on its net
income, branch profit Taxes and franchise or similar Taxes imposed in lieu of
net income Taxes by the jurisdiction (or any political subdivision thereof)
under the laws of which it is organized or doing business (other than solely
pursuant to this Agreement) or in which its principal office is located or, in
the case of any Lender, in which its Applicable Lending Office is located, (x)
backup withholding tax that is required by Section 3406 of the Internal Revenue
Code (or any successor provision thereto) to be withheld from amounts payable to
the Administrative Agent or such Lender, (y) any withholding tax that is
attributable to such Lender’s failure to comply with Section 8.04(e) and (z)
Taxes imposed pursuant to FATCA (all such non-excluded Taxes being hereinafter
called “Indemnified Taxes”), except as expressly provided in

68

 

 

--------------------------------------------------------------------------------

 

this ‎Section 8.04.  If any Indemnified Taxes are imposed and required by law to
be deducted or withheld from any amount payable by the Borrower or the
Administrative Agent (the “Withholding Agent”) to the Administrative Agent or to
any Lender, then (1) the Borrower shall increase the amount of such payment so
that the Administrative Agent or such Lender, as the case may be, will receive a
net amount (after deduction of all Indemnified Taxes) equal to the amount it
would otherwise have received hereunder, (2) the Withholding Agent shall pay
such Indemnified Taxes to the appropriate Governmental Authority for the account
of the Administrative Agent or such Lender, as the case may be, and (3) as
promptly as possible thereafter, the Withholding Agent shall send the
Administrative Agent or such Lender, as the case may be, evidence of original or
certified copy of a receipt showing payment thereof, together with such
additional documentary evidence as such Lender may from time to time reasonably
require.  If the Borrower fails to perform its obligations under (2) or (3)
above, the Borrower shall indemnify the Administrative Agent or such Lender for
any incremental taxes, interest or penalties that may become payable as a result
of any such failure.

(c)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
indemnify the Administrative Agent and each Lender against any present or future
transfer taxes, stamp, recording, filing or documentary taxes, excise or
property taxes, assessments or charges made by any Governmental Authority by
reason of the execution, delivery, registration or enforcement of this Agreement
or any Notes (hereinafter referred to as “Other Taxes”).

(d)The Borrower shall indemnify the Administrative Agent and each Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 8.04) payable or paid by such Administrative Agent or
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Each Lender that is a foreign person (i.e. a person who is not a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code) agrees to deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from

69

 

 

--------------------------------------------------------------------------------

 

time to time thereafter upon the request of the Borrower or the Administrative
Agent), unless the Lender is not legally entitled to do so, whichever of the
following is applicable: (i) duly executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party, (ii) duly executed
originals of Internal Revenue Service Form W-8ECI, (iii) in the case of a Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, (x) a certificate, in substantially the
form of Exhibit G, or any other form approved by the Borrower and the
Administrative Agent, to the effect that such Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Internal Revenue Code and (y) duly executed
originals of  Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
(iv) in the case of a Lender that is not the beneficial owner of payments made
under this Agreement (including a partnership) (A) executed originals of IRS
Form W-8IMY on behalf of itself and (B) the relevant forms prescribed in clauses
(i), (ii), (iii), and (v) of this paragraph (d) that would be required of each
beneficial owner (or partner) if the beneficial owner (or partner) were a
Lender; provided, however, that if the Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, the Lender may provide the certificate
required under paragraph (iii) above on behalf of such partners; and (v) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.  The Borrower and the Administrative Agent shall
each be entitled to rely on such forms in its possession until receipt of any
revised or successor form pursuant to the preceding sentence.

(f)If a Lender (including the Administrative Agent in its capacity as a Lender)
at the time it first becomes a party to this Agreement (or because of a change
in an Applicable Lending Office) is subject to a United States interest
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Indemnified Taxes, except to the extent that, pursuant
to Section 8.04(b), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its Applicable Lending Office.

70

 

 

--------------------------------------------------------------------------------

 

(g)If the Borrower is required to pay additional amounts to or for the account
of any Lender (including the Administrative Agent in its capacity as a Lender)
pursuant to this Section 8.04, then such Lender will change the jurisdiction of
one or more Applicable Lending Offices so as to eliminate or reduce any such
additional payment which may thereafter accrue if such change, in the judgment
of such Lender, does not result in an unreimbursed cost and is not otherwise
disadvantageous to such Lender.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 8.04 (including additional amounts paid pursuant to
this Section 8.04), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority with respect to such refund) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 8.04(h), in no event will any
indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 8.04(h) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
8.04(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(i)Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. Federal backup
withholding tax.

71

 

 

--------------------------------------------------------------------------------

 

(j)If a payment made to a Lender under this Agreement or any Assignment and
Assumption would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 8.04(j),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(k)Each Lender shall severally indemnify (i) the Administrative Agent for any
Taxes (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so), (ii) the Borrower for any Taxes (other than Indemnified
Taxes and Other Taxes) that have not already been withheld upon by the Borrower
and (iii) the Administrative Agent for any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.08(b) relating to the
maintenance of a Participant Register, in each case attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower,
respectively, in connection with this Agreement, and any reasonable expenses
arising therefrom or with respect thereto. This indemnification shall be made
within 15 days from the date the Administrative Agent or the Borrower,
respectively, makes demand therefor.

(l)Each party’s obligation under this Section 8.04 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under this Agreement.

72

 

 

--------------------------------------------------------------------------------

 

Article 9
Miscellaneous

Section 9.01.  Termination of Participation of a Lender; New Lenders.  (a)
Notwithstanding any provision of this Agreement to the contrary (including
Section 9.05 and Section 9.06), (1) upon receipt of notice from any Lender for
compensation or indemnification pursuant to Section 8.01(c) or Section 8.04, (2)
upon receipt of notice that the obligations of a Lender to make or maintain
Euro-Dollar Loans has been suspended or (3) if a Lender shall become a
Defaulting Lender, the Borrower shall have the right to terminate the Commitment
in full of such Lender (a “Retiring Lender”) (if still in existence) and to
prepay all outstanding Loans of such Lender.  Such termination and/or prepayment
pursuant to this Section 9.01(a) shall be effective on the tenth Domestic
Business Day following the date of a notice thereof to the Retiring Lender
through the Administrative Agent, subject to the satisfaction of the following
conditions:

(i)in the event that on such effective date there shall be any Loan(s) of the
Retiring Lender outstanding hereunder, the Borrower shall have prepaid on such
date (x) the aggregate principal amount of such Loan(s) and (y) if and to the
extent necessary, an additional aggregate principal amount of the Revolving
Loans of the other Lenders such that, after giving effect to clause (iii) below,
no Lender’s Outstanding Committed Amount shall exceed its Commitment and the
Total Outstanding Amount shall not exceed the Total Commitments;

(ii)in addition to the payment of the principal of the Loans held by the
Retiring Lender pursuant to clause (i) above, the Borrower shall have paid such
Retiring Lender all accrued interest thereon, and facility fee and any other
amounts then payable to it hereunder, including, without limitation, all amounts
payable by the Borrower to such Lender under Section 2.14 by reason of the
prepayment of Loans pursuant to clause (i) with respect to the period ending on
such effective date; provided that the provisions of Section 8.01, Section 8.04
and Section 9.04 shall survive for the benefit of any Retiring Lender; and

(iii)in the case of termination of a Commitment, the respective Letter of Credit
Liabilities of the Lenders shall be redetermined as of the effective date of
such termination.

Upon satisfaction of the conditions set forth in clauses (i), (ii) and (iii)
above, such Lender shall cease to be a Lender hereunder.

73

 

 

--------------------------------------------------------------------------------

 

(b)In lieu of the termination of a Lender’s Commitment and/or prepayments of its
Loans pursuant to Section 9.01(a), the Borrower may notify the Administrative
Agent that the Borrower desires to replace such Retiring Lender with a new bank
or banks (which may be one or more of the Lenders), which will purchase the
Loans and assume the Commitment and Letter of Credit Liabilities of the Retiring
Lender.  Upon the Borrower’s selection of a bank to replace a Retiring Lender,
such bank’s agreement thereto and the fulfillment of the conditions to
assignment and assumption set forth in Section 9.08(c) such bank shall become a
Lender hereunder for all purposes in accordance with Section 9.08(c).

Section 9.02.  Notices.  (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile or other
electronic transmission or similar writing) and shall be given to such party:
(i) in the case of the Borrower or the Administrative Agent, at its address,
facsimile number or electronic mail address set forth on the signature pages
hereof, (ii) in the case of any Lender, at its address, facsimile number or
electronic mail address set forth in its Administrative Questionnaire or (iii)
in the case of any party, such other address, facsimile number or electronic
mail address as such party may hereafter specify for the purpose by notice to
the Administrative Agent and the Borrower.  Each such notice, request or other
communication shall be effective (x) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received or (y) if given by any other means, when delivered at the
address specified in this Section.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
2 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

(c)Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Domestic Business Day for the recipient, and (ii) notices or

74

 

 

--------------------------------------------------------------------------------

 

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

Section 9.03.  No Waivers.  No failure or delay by either Administrative Agent
or any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.04.  Expenses; Indemnification.  (a) The Borrower shall pay (i)
reasonable, documented out-of-pocket expenses, including the reasonable fees and
expenses of one special counsel for the Administrative Agent in connection with
the preparation of this Agreement and (ii) if an Event of Default occurs, all
reasonable, documented out-of-pocket expenses incurred by the Administrative
Agent and the Lenders, including reasonable fees and expenses of one outside
counsel for the Administrative Agent and the Lenders (in addition to one local
counsel in each applicable local jurisdiction if reasonably necessary as
determined by the Administrative Agent and, if the Administrative Agent or one
or more Lenders shall determine in good faith that there is an actual conflict
between its interests and the interests of the Lenders or other Lenders, as the
case may be, one additional counsel for each such Lender), in connection with
such Event of Default and collection and other enforcement proceedings resulting
therefrom.

(b)The Borrower agrees to indemnify the Administrative Agent, each Issuing
Lender and each Lender, their respective affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and reasonable expenses of any kind,
including, without limitation, the reasonable, documented fees and disbursements
of one outside counsel selected by the Administration Agent for the Indemnitees
(in addition to one local counsel in each applicable local jurisdiction if
reasonably necessary as determined by the Administrative Agent and, to the
extent one or more Indemnitees shall determine in good faith that there is an
actual conflict between its interests and the interests of other Indemnitees,
one additional counsel for each such Indemnitee), incurred by such Indemnitee in
response to or in defense of any investigative, administrative or judicial
proceeding brought or threatened against the Administrative Agent, any Issuing
Lender or any Lender relating to or arising out of this Agreement or any actual
or proposed use of proceeds of Loans; provided that no Indemnitee shall have the
right to be indemnified hereunder (i) to the extent such indemnification relates
to relationships between or among each of, or any of, the Administrative Agent,
the Issuing Lenders, the Lenders or any

75

 

 

--------------------------------------------------------------------------------

 

Assignee or Participant and does not involve any act or omission by the Borrower
or (ii) for such Indemnitee’s own gross negligence or willful misconduct or any
bad faith breach by such Indemnitee of any of its material obligations hereunder
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  This Section 9.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.  To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this sentence shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.  

Section 9.05.  Pro Rata Treatment.  Except as expressly provided in this
Agreement with respect to Competitive Bid Loans or otherwise, (a) each borrowing
from, and change in the Commitments of, the Lenders shall be made pro rata
according to their respective Commitments, and (b) each payment and prepayment
on any Group of Loans shall be made to all applicable Lenders, pro rata in
accordance with the unpaid principal amount of such Loans held by each of them.

Section 9.06.  Sharing of Set-offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount then due with respect to the Loans and
Letter of Credit Liabilities held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount then due with
respect to the Loans and Letter of Credit Liabilities held by such other Lender,
the Lender receiving such proportionately greater payment shall purchase such
participations in the Loans and Letter of Credit Liabilities held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments shall be shared by the Lenders pro rata; provided nothing in
this Section shall impair the right of any Lender to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower other than its
indebtedness under this Agreement.

Section 9.07.  Amendments and Waivers.  Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of any Agent or any Issuing Lender are affected thereby, by
it).  Notwithstanding the foregoing:

76

 

 

--------------------------------------------------------------------------------

 

(a)No such amendment or waiver shall, unless signed by all affected Lenders
(other than any Defaulting Lender if and as provided in Section 2.17 or as
otherwise set forth in this Section 9.07, including pursuant to a Loan
Modification Offer),

(i)increase or extend any Commitment,

(ii)reduce the principal of or rate of interest on any Loan or the amount to be
reimbursed in respect of any Letter of Credit or any interest thereon or any
fees hereunder,

(iii)postpone the date fixed for any payment of principal of or interest on any
loan or for reimbursement in respect of any Letter of Credit or interest thereon
or any fees hereunder or for termination of any Commitment;

(iv)amend Section 9.08(c) to impose any additional requirements for Lender
assignments;

(v)subordinate the obligations of the Borrower hereunder in right of payment to
any other Debt of the Borrower; or

(vi)amend this Section 9.07, or any defined term used herein, or any other
provision specifying the number or percentage of Lenders required to amend or
waive a particular provision of this Agreement, so as to change the percentage
of the aggregate amount of Credit Exposures which shall be required for the
Lenders or any of them to take any action under this Section or any other
provision of this Agreement.

(b)This Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the relevant Replacement Revolving
Credit Facility (as defined below) to permit the refinancing or replacement of
all Commitments with a replacement facility under this Agreement (a “Replacement
Revolving Credit Facility”); provided that (a) the aggregate amount of
commitments under such Replacement Revolving Credit Facility shall not exceed
the aggregate amount of the replaced Commitments and (b) the maturity date of
such Replacement Revolving Credit Facility shall not be earlier than the
Termination Date.  The Administrative Agent shall not unreasonably withhold its
consent to a Replacement Revolving Credit Facility.  For the avoidance of doubt,
a Replacement Revolving Credit Facility shall not require the consent of any
Person other than the Administrative Agent, the Borrower and the Lenders
providing such Replacement Revolving Credit Facility.

77

 

 

--------------------------------------------------------------------------------

 

(c)The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all Lenders
to make one or more amendments or modifications to (A) allow the maturity of the
Loans and/or Commitments of Accepting Lenders (as defined below) to be extended
and/or (B) change the pricing and/or fees (or add additional fees) with respect
to the Loans and Commitments of the Accepting Lenders (“Permitted Amendments”)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower.  Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective.  Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments as to which
such Lender’s acceptance has been made.  The Borrower and each Accepting Lender
shall execute and deliver to the Administrative Agent an agreement containing
the terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.

(d)Notwithstanding anything to the contrary herein, if the Administrative Agent
and the Borrower have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error, omission or any other error or omission of a
technical nature or any necessary or desirable technical change on any Lender,
in each case, in any provision of any Loan Document, the Borrower and the
Administrative Agent shall be permitted to effect amendments to this Agreement
or any other Loan Document, as applicable, solely to address such matter and
such amendment shall become effective without the consent of any other party to
this Agreement so long as, in each case, the Lenders shall have received at
least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

78

 

 

--------------------------------------------------------------------------------

 

Section 9.08.  Successors and Assigns; Participations; Novation.  (a) This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns; provided that, except in accordance
with Section 5.04 and 5.07, the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the consent of all Lenders.

(b)Any Lender may, without the consent of the Borrower, but upon prior written
notification to the Borrower, at any time sell to one or more Eligible
Institutions (each a “Participant”) participating interests in any Loan owing to
such Lender, any Note held by such Lender, the Commitment of such Lender
hereunder, the Letter of Credit Liabilities of such Lender and any other
interest of such Lender hereunder; provided that no prior notification to the
Borrower is required in connection with the sale of a participating interest in
a Competitive Bid Loan.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of its Note or
Notes, if any, for all purposes under this Agreement and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which a Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii) or (iii) of
Section 9.07(a) affecting such Participant without the consent of the
Participant; provided further that such Participant shall be bound by any
waiver, amendment or other decision that all Lenders shall be required to abide
by pursuant to a vote by Required Lenders.  Subject to the provisions of Section
9.08(d), the Borrower agrees that each Participant shall, to the extent provided
in its participation agreement, be entitled (through the applicable Lender) to
the benefits of Article 8 with respect to its participating interest to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.08(c); provided that such Participant shall be subject to
Section 9.10 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or

79

 

 

--------------------------------------------------------------------------------

 

its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, or other
obligation is in registered form under Section 5f.103-(c) of the United States
Treasury Regulations or, if different under Sections 871(h) or 881(c) of the
Internal Revenue Code.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  An assignment or other transfer which is not permitted by subsection
(c) or (f) below shall be given effect for purposes of this Agreement only to
the extent of a participating interest granted in accordance with this
subsection (b).

(c)(i)     Any Lender may at any time sell to one or more Eligible Institutions
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes.  Each Assignee shall assume all such rights and
obligations pursuant to an Assignment and Assumption Agreement.  In no event
shall (A) the Credit Exposure of any Class of a transferor Lender or a
transferee Lender (together with the Credit Exposure of such Class of any
affiliate of such Lender), after giving effect to any sale pursuant to this
subsection (c), be less than $5,000,000, except as may result upon the transfer
by a Lender of its Credit Exposure of any Class in its entirety, or (B) any sale
pursuant to this subsection (c) result in the transferee Lender (together with
its affiliates) holding more than 35% of the aggregate Credit Exposures, except
to the extent that the Borrower and the Administrative Agent’s consent to such
sale.

(ii)No interest may be sold by a Lender pursuant to this subsection (c) without
the prior written consent of the Administrative Agent, the Issuing Lenders and,
so long as no Event of Default shall exist at the time, the Borrower, which
consents, in each case, shall not be unreasonably withheld, provided however
that sales to an affiliate of such Lender, or to another Lender, will not
require the consent of the Borrower.  For the purposes of this subsection
(c)(ii), the withholding of consent by the Borrower shall not be deemed
unreasonable if based solely upon the Borrower’s desire to (A) balance relative
loan exposures to such Eligible Institution among all credit facilities of the
Borrower or (B) avoid payment of any additional amounts payable to such Eligible
Institution under Article 8 which would arise from such assignment.  The
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by notice to the Administrative Agent within ten Domestic
Business Days after having received notice thereof.

80

 

 

--------------------------------------------------------------------------------

 

(iii)Upon (A)  execution of an Assignment and Assumption Agreement, (B) delivery
by the transferor Lender of an executed copy thereof, together with notice that
the payment referred to in clause (C) below shall have been made, to the
Borrower and the Administrative Agent and (C) payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall for all purposes be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender under this Agreement to the same extent as if it were an original party
hereto with a Credit Exposure as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a correspondent extent, and no further consent or action by the
Borrower, the Lenders or the Administrative Agents shall be required to
effectuate such transfer.  Each Assignee shall be bound by any waiver, amendment
or other decision that all Lenders shall be required to abide by pursuant to a
vote by Required Lenders.

(iv)Upon the consummation of any transfer to an Assignee pursuant to this
subsection (c), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if requested by the transferor
Lender or the Assignee, a new Note or Notes shall be delivered from the Borrower
to the transferor Lender and/or such Assignee.  In connection with any such
assignment, the Assignee or the transferor Lender shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500.

(d)No Assignee, Participant or other transferee (including any successor
Applicable Lending Office) of any Lender’s rights shall be entitled to receive
any greater payment under Section 8.01 than such Lender would have been entitled
to receive with respect to the rights transferred, unless such transfer is made
with the Borrower’s prior written consent or by reason of the provisions of
Section 8.01 or Section 8.03 requiring such Lender to designate a different
Applicable Lending Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

(e)Each Lender may, upon the written consent of the Borrower, which consent
shall not be unreasonably withheld, disclose to any Participant or Assignee
(each a “Transferee”) and any prospective Transferee any and all financial
information in such Lender’s possession concerning the Borrower that has been
delivered to such Lender by the Borrower pursuant to this Agreement or that has
been delivered to such Lender by the Borrower in connection with such Lender’s
credit evaluation prior to entering into this Agreement, subject in all cases to
agreement by such Transferee or prospective Transferee to comply with the
provisions of Section 9.15.

81

 

 

--------------------------------------------------------------------------------

 

(f)Notwithstanding any provision of this Section 9.08 to the contrary, any
Lender may assign or pledge any of its rights and interests in the Loans to a
Federal Reserve Bank without the consent of the Borrower.

Section 9.09.  Visitation.   Subject to restrictions imposed by applicable
security clearance regulations, the Borrower will upon reasonable prior notice
and at times mutually agreed during normal business hours permit representatives
of any Lender at such Lender’s expense to visit any of its major properties;
provided that unless an Event of Default shall have occurred and be continuing,
only one such visit shall be permitted in any fiscal year by all Lenders at all
major properties.

Section 9.10.  Collateral.  Each of the Lenders represents to the Administrative
Agent and each of the other Lenders that it in good faith is not relying upon
any “margin stock” (as defined in Regulation U) as collateral in the extension
or maintenance of the credit provided for in this Agreement.

Section 9.11.  [Reserved]

Section 9.12.  Governing Law; Submission to Jurisdiction.  This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws of the State of New York.  Each of the Borrower, the Administrative Agent
and the Lenders hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State Court sitting in New York for purposes of all legal proceedings arising
out of or relating to this Agreement or the transactions contemplated
hereby.  Each of the Borrower, the Administrative Agent and the Lenders
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

Section 9.13. Counterparts; Integration.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

82

 

 

--------------------------------------------------------------------------------

 

Section 9.14.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 9.15.  Confidentiality.  Each Lender agrees, with respect to any
information delivered or made available by the Borrower to it that is clearly
indicated to be confidential information or private data, to use all reasonable
efforts to protect such confidential information from unauthorized use or
disclosure and to restrict disclosure to only those Persons employed or retained
by such Lender who are or are expected to become engaged in evaluating,
approving, structuring or administering this Agreement and the transactions
contemplated hereby.  Nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to its affiliates, officers,
directors, employees, agents, attorneys and accountants who have a need to know
such information in accordance with customary banking practices and who receive
such information having been made aware of and having agreed to the restrictions
set forth in this Section, (iii) upon the order of any court or administrative
agency, (iv) upon the request or demand of any regulatory agency or authority
having jurisdiction over such Lender, (v) which has been publicly disclosed,
(vi) to the extent reasonably required in connection with any litigation to
which any Agent or Lender, the Borrower or their respective affiliates may be a
party, (vii) to the extent reasonably required in connection with the exercise
of any remedy hereunder, (viii) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, provided that such
person agree to be bound by the terms provided in this paragraph, and (ix) with
the prior written consent of the Borrower; provided however, that before any
disclosure is permitted under (iii) or (vi) of this Section 9.15, each Lender
shall, if not legally prohibited, notify and consult with the Borrower, promptly
and in a timely manner, concerning the information it proposes to disclose, to
enable the Borrower to take such action as may be appropriate under the
circumstances to protect the confidentiality of the information in question, and
provided further that any disclosure under the foregoing proviso be limited to
only that information discussed with the Borrower.  The use of the term
“confidential” in this Section 9.15 is not intended to refer to data classified
by the government of the United States under laws and regulations relating to
the handling of data, but is intended to refer to information and other data
regarded by the Borrower as private.

83

 

 

--------------------------------------------------------------------------------

 

Section 9.16.  USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

Section 9.17.  Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.18.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under

84

 

 

--------------------------------------------------------------------------------

 

this Agreement and although such obligations may be unmatured.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 9.19.  No Fiduciary Duty.  The Borrower agrees that in connection with
all aspects of the Loans and Letters of Credit contemplated by this Agreement
and any communications in connection therewith, the Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the Issuing
Lenders, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Issuing Lenders, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Borrower
acknowledges and agrees that the Administrative Agent, each Issuing Lender, each
Lender and their Affiliates may have economic interests that conflict with those
of the Borrower and its Subsidiaries, their stockholders and/or their
affiliates.

 

 

85

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MARTIN MARIETTA MATERIALS, INC.

 

 

 

 

 

By:

 

/s/ Anne H. Lloyd

 

Name:

 

Anne H. Lloyd

 

Title:

 

Executive Vice President and Chief Financial Officer

 

Address:

 

2710 Wycliff Road

 

 

 

Raleigh, NC 27607

 

Facsimile:

 

919-510-4700

 

E-mail:

 

anne.lloyd@martinmarietta.com

 

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

 

 

 

By:

 

/s/ Robert D. Bryant

 

Name:

 

Robert D. Bryant

 

Title:

 

Executive Director

 

Address:

 

Attn:  Loan Agency Group

 

 

 

500 Stanton Christiana Road

 

 

 

Ops Building 2, 3rd Floor

 

 

 

Newark, Delaware 19713

 

Telephone:

 

302-634-8799

 

E-mail:

 

pranay.tyagi@jpmorgan.com

 

with a copy to: 12012443577@tls.ldsprod.com

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.
as Issuing Lender and Lender

 

 

 

 

 

By:

 

/s/ Robert D. Bryant

 

 

 

Name: Robert D. Bryant

 

 

 

Title: Executive Director

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, N.A.,
as Co-Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

By:

 

/s/ Andrew G. Payne

 

 

 

Name: Andrew G. Payne

 

 

 

Title: Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK,
as Co-Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

By:

 

/s/ Chris Hursey

 

 

 

Name: Chris Hursey

 

 

 

Title: Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

BRANCH BANKING AND TRUST COMPANY,
as Co-Syndication Agent, Issuing Lender and Lender

 

 

 

 

 

By:

 

/s/ Steven Thompson

 

 

 

Name: Steven Thompson

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Issuing Lender and Lender

 

 

 

 

 

By:

 

/s/ Ming K. Chu

 

 

 

Name: Ming K. Chu

 

 

 

Title: Director

 

 

 

 

 

By:

 

/s/ Virginia Cosenza

 

 

 

Name: Virginia Cosenza

 

 

 

Title: Vice President

 

 

DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agent

 

 

 

 

 

By:

 

/s/ Eunice Kang

 

 

 

Name: Eunice Kang

 

 

 

Title: Director

 

 

 

 

 

By:

 

/s/ John Han

 

 

 

Name: John Han

 

 

 

Title: Director

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION
as Lender

 

 

 

 

 

By:

 

/s/ Richard C. Brown

 

 

 

Name: Richard C. Brown

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

NORTHERN TRUST COMPANY,
as Lender

 

 

 

 

 

By:

 

/s/ John C. Canty

 

 

 

Name: John C. Canty

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

REGIONS BANK,
as Lender

 

 

 

 

 

By:

 

/s/ Brand Hosford

 

 

 

Name: Brand Hosford

 

 

 

Title: Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, Ltd.,
as Lender

 

 

 

 

 

By:

 

/s/ Mustafa Khan

 

 

 

Name: Mustafa Khan

 

 

 

Title: Director

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Comerica Bank,
as Lender

 

 

 

 

 

By:

 

/s/ L. J. Perenyi

 

 

 

Name: L. J. Perenyi

 

 

 

Title: Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I – PRICING SCHEDULE

Each of “Facility Fee Rate”, “Base Rate Margin”, “Euro-Dollar Margin” and
“Letter of Credit Fee Rate” means, for any day, the rate set forth below (in
basis points per annum) in the row opposite such term and in the column
corresponding to the Pricing Level that apply for such day:

Commitments and Loans:

Pricing Level

 

Level 1

 

Level 2

 

Level 3

 

Level 4

 

Level 5

Facility Fee Rate

 

10.0

 

12.5

 

15.0

 

20.0

 

25.0

Base Rate Margin

 

0.0

 

0.0

 

10.0

 

30.0

 

50.0

Euro-Dollar Margin

 

90.0

 

100.0

 

110.0

 

130.0

 

150.0

Letter of Credit Fee Rate

 

90.0

 

100.0

 

110.0

 

130.0

 

150.0

For purposes of this Schedule, the following terms have the following meanings,
subject to the further provisions of this Schedule:

“Level 1 Pricing” applies at any date if, at such date, the Borrower’s long-term
debt is rated A- or higher by S&P or A3 or higher by Moody’s.

“Level 2 Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and
(ii) Level 1 Pricing does not exist.

“Level 3 Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB or higher by S&P or Baa2 or higher by Moody’s and
(ii) neither Level 1 nor Level 2 Pricing exists.

“Level 4 Pricing” applies at any date if, at such date, (i) the Borrower’s
long-term debt is rated BBB- or higher by S&P or Baa3 or higher by Moody’s and
(ii) none of Level 1 Pricing, Level 2 Pricing and Level 3 Pricing exists.

“Level 5 Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Pricing Level” refers to the determination of which of Level 1, Level 2, Level
3, Level 4 or Level 5 applies at any date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

 

--------------------------------------------------------------------------------

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party credit enhancement, and any rating assigned to any other
debt security of the Borrower shall be disregarded.  In the case of split
ratings from Moody’s and S&P, the Pricing Level will be determined on the basis
of the higher rating, provided that if the split is more than one notch, then
the Pricing Level will be determined on the basis of a rating one notch below
the higher rating.  The ratings in effect for any day are those in effect at the
close of business on such day, and the Euro-Dollar Margin and Facility Fee Rate
may change from time to time during any Interest Period as a result of changes
in the Pricing Level during such Interest Period.

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II – COMMITMENT SCHEDULE

 

 

Lender

 

Revolving
Commitment

JPMorgan Chase Bank, N.A.

 

$92,800,000

Wells Fargo Bank, N.A.

 

$92,800,000

Branch Banking and Trust Company

 

$92,800,000

SunTrust Bank

 

$92,800,000

Deutsche Bank AG New York Branch

 

$92,800,000

PNC Bank, National Association

 

$62,000,000

The Northern Trust Company

 

$62,000,000

Regions Bank

 

$62,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$30,000,000

Comerica Bank

 

$20,000,000

Total

 

$700,000,000

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE III – EXISTING LETTERS OF CREDIT

 

Beneficiary

Issuing Lender

Issue Date

Expiry Date

Amount

LC Number

Johnson County, Kansas

Wells Fargo Bank, N.A.

11/29/2006

11/29/2018

$75,000.00

SM222996

Johnson County, Kansas

Wells Fargo Bank, N.A.

5/22/2006

11/29/2018

$1,887,900.00

SM220025

Larimer County, Colorado

Wells Fargo Bank, N.A.

4/18/2012

5/8/2017

$413,857.00

IS0011420

Larimer County, Colorado

Wells Fargo Bank, N.A.

4/18/2012

4/30/2017

$129,971.00

IS0011413

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2.16

 

Issuing Lender

 

Letter of Credit
Commitment

JPMorgan Chase Bank, N.A.

 

$10,000,000

Wells Fargo Bank, N.A.

 

$10,000,000

Branch Banking and Trust Company

 

$10,000,000

SunTrust Bank

 

$10,000,000

Deutsche Bank AG New York Branch

 

$10,000,000

Total

 

$50,000,000

 

 




 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

NOTE

New York, New York

___________ __, 20__

 

For value received, Martin Marietta Materials, Inc., a North Carolina
corporation (the “Borrower”), promises to pay to ______________________ (the
“Lender”) or its registered assigns, for the account of its Applicable Lending
Office, the unpaid principal amount of each Revolving [and Competitive Bid] Loan
made by the Lender to the Borrower pursuant to the Credit Agreement referred to
below on the maturity date provided for in the Credit Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of each such Revolving
[and Competitive Bid] Loan on the dates and at the rate or rates provided for in
the Credit Agreement.  All such payments of principal and interest shall be made
in lawful money of the United States in Federal or other immediately available
funds at the office of JPMorgan Chase Bank, N.A.

All Revolving [and Competitive Bid] Loans made by the Lender, the respective
types thereof and all repayments of the principal thereof shall be recorded by
the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Revolving [and Competitive Bid] Loan then outstanding
may be endorsed by the Lender on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
December 5, 2016 (as the same may be amended from time to time, the “Credit
Agreement”) among Martin Marietta Materials, Inc., the Lenders from time to time
party thereto, the Issuing Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.






A-1

--------------------------------------------------------------------------------

MARTIN MARIETTA MATERIALS, INC.

By:

 

Name:

Title:




A-2

--------------------------------------------------------------------------------

REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

 

Amount

Date

Type of
Revolving Loan

Amount of
Revolving Loan

Principal Repaid

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Competitive Bid Quote Request

[Date]

To:JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

From: Martin Marietta Materials, Inc.

Re:

Credit Agreement dated as of December 5, 2016 (as the same may be amended from
time to time, the “Credit Agreement”) among Martin Marietta Materials, Inc., the
Lenders from time to time party thereto, the Issuing Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

Date of Borrowing:  __________________

Principal Amount*Interest Period**

$

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

MARTIN MARIETTA MATERIALS, INC.

By:

 

Name:

Title:

 

 

*

Amount must be $5,000,000 or a larger multiple of $1,000,000.

**

Not less than one month (LIBOR Auction) or not less than seven days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Invitation for Competitive Bid Quotes

To:[Name of Lender]

Re:

Invitation for Competitive Bid Quotes to Martin Marietta Materials, Inc.  
(the “Borrower”)

Pursuant to Section 2.03 of the Credit Agreement dated as of December 5, 2016
(as the same may be amended from time to time, the “Credit Agreement”) among
Martin Marietta Materials, Inc., the Lenders from time to time party thereto,
the Issuing Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, we are pleased on behalf of the Borrower to
invite you to submit Competitive Bid Quotes to the Borrower for the following
proposed Competitive Bid Borrowing(s):

Date of Borrowing:  __________________

Principal AmountInterest Period

$

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

Please respond to this invitation by no later than [2:00 p.m.] [9:30 a.m.] (New
York City time) on [date].

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

 

Name:

Title: Authorized Officer

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Competitive Bid Quote

To:JPMorgan Chase Bank, N.A., as Administrative Agent

Re:

Competitive Bid Quote to Martin Marietta Materials, Inc. (the “Borrower”)

In response to your invitation on behalf of the Borrower dated _____________,
20__, we hereby make the following Competitive Bid Quote on the following terms:

Quoting Lender:  ________________________________

Person to contact at Quoting Lender:
____________________________

Date of Borrowing: ____________________*

We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

Principal Amount**

 

Interest Period***

 

Competitive Bid
Margin****

 

Absolute
Rate*****

$

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]**

 

 

*

As specified in the related Invitation.

**

Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend.  Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

***

Not less than one month (LIBOR Auction) or not less than seven days (Absolute
Rate Auction), as specified in the related Invitation.  No more than five bids
are permitted for each Interest Period.

****

Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

*****

Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

D-1

--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of December 5, 2016 (as the same may be amended from time to time, the
“Credit Agreement”) among Martin Marietta Materials, Inc., the Lenders from time
to time party thereto, the Issuing Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent irrevocably obligates us to
make the Competitive Bid Loan(s) for which any offer(s) are accepted, in whole
or in part.

Very truly yours,

[NAME OF BANK]

 

 

By:

 

 

By:

 

Name:

Title: Authorized Officer

 

Name:

Title: Authorized Officer

 

 

D-2

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of _________, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), MARTIN MARIETTA MATERIALS, INC. (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and [ISSUING LENDERS], as Issuing Lenders.

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement dated as of December 5, 2016 (as the same may be amended
from time to time, the “Credit Agreement”) among Martin Marietta Materials,
Inc., the Lenders from time to time party thereto, the Issuing Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent;

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans and participate in Letters of Credit in an aggregate principal
amount at any time outstanding not to exceed $___,000,000;

WHEREAS, Loans made to the Borrower by the Assignor under the Credit Agreement
in the aggregate principal amount of $__________ are outstanding at the date
hereof;

WHEREAS, Letters of Credit with a total principal amount available for drawing
thereunder of $__________ are outstanding at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Loans and Letter of
Credit Liabilities, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

Section 1.  Definitions.  All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

Section 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the

E-1

--------------------------------------------------------------------------------

Loans made by, and Letter of Credit Liabilities of, the Assignor outstanding at
the date hereof. Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower and the Administrative Agent and the payment of the
amounts specified in Section 3 required to be paid on the date hereof (i) the
Assignee shall, as of the date hereof, succeed to the rights and be obligated to
perform the obligations of a Lender under the Credit Agreement with a Commitment
in an amount equal to the Assigned Amount, and (ii) the Commitment of the
Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.

Section 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in immediately available funds the amount heretofore agreed between them.*  It
is understood that facility and Letter of Credit fees accrued to the date hereof
in respect of the Assigned Amount are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

Section 4.  Consents.  This Agreement is conditioned upon the consent of the
Issuing Lenders, the Administrative Agent and, so long as no Event of Default
shall exist at such time, the Borrower, in each case pursuant to Section 9.08 of
the Credit Agreement; provided, if an Assignee is (i) any Person which controls,
is controlled by, or is under common control with, or is otherwise substantially
affiliated with such transferor Lender or (ii) another Lender, no such consent
of the Borrower shall be required. The execution of this Agreement by the
Borrower, the Issuing Lenders and the Administrative Agent, as applicable, is
evidence of this consent.

Section 5.  Non‑Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition or statements of the Borrower or the validity
and enforceability of the obligations of the Borrower in respect of the Credit
Agreement or any Note. The Assignee acknowledges that it has, independently and
without reliance on the Assignor, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.

 

*

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

E-2

--------------------------------------------------------------------------------

Section 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

Section 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

E-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

[ASSIGNOR]

By:

 

Name:

Title:

 

[ASSIGNEE]

By:

 

Name:

Title:

 

The undersigned consent to the foregoing assignment:

MARTIN MARIETTA MATERIALS, INC.

By:

 

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.

By:

 

Name:

Title:

 

[ISSUING LENDERS

By:

 

Name:

Title:]

 

 

E-4

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

 

JPMorgan Chase Bank, N.A.

  as Administrative Agent

 

Attention:  _____________

 

Re: Compliance Certificate

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of December 5, 2016 among
Martin Marietta Materials, Inc., the Lenders from time to time party thereto,
the Issuing Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (such agreement, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); capitalized terms used herein without definition shall have the
meanings assigned those terms in the Credit Agreement.

This Certificate is furnished to the Administrative Agent for the benefit of the
Lenders pursuant to Section 5.01 of the Credit Agreement.

The undersigned, ______________________, hereby certifies to the Administrative
Agent for the benefit of the Lenders as follows:

1

Authority.  I am the duly elected, qualified and acting _________ of the
Borrower.

2.

This certificate is for the period ended _______ __, 20__ (the “Certification
Date”).

3.

Financial Statements.  The accompanying consolidated statements of earnings and
cash flows of the Borrower and the Consolidated Subsidiaries [for the period
from the beginning of the fiscal year to the Certification Date] [for the fiscal
year ended on the Certification Date] and the related consolidated balance sheet
of the Borrower and the Consolidated Subsidiaries as at the end of such [fiscal
period] [year], fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and the
Consolidated Subsidiaries, in accordance with GAAP, as of the end of such
[period] [year] and for the [period] [year] involved[, subject, however, to
year-end audit adjustments].

4.

No Default.  To my knowledge, no Default has occurred or is continuing as of the
date of this certificate, except as set forth below:

F-1

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

[5.

Specified Acquisition.   A Specified Acquisition by [Borrower or a Subsidiary of
Borrower] of [Target] was consummated on [date].  The condition set forth in
clause (i) of the proviso to the first paragraph of Section 5.09 of the Credit
Agreement has been satisfied.]

6.

Maximum Leverage Ratio Calculation.  The financial data and computations
supporting the Borrower’s compliance on and as of the Certification Date with
the financial covenant contained in Section 5.09 of the Credit Agreement are set
forth below, and such financial data and computations are true, correct, and
complete:

(A)

Consolidated Debt

(B)

Consolidated EBITDA

(C)

Adjustment to reconcile lease
accounting to GAAP

Leverage Ratio (A)/(B)



Maximum Allowable Leverage Ratio3.50 to 1.00
(under certain circumstances set forth in Section 5.09 of the Credit Agreement,
Maximum Allowable Leverage Ratio can be 3.75 to 1.00)

IN WITNESS WHEREOF, the undersigned has executed this Certificate on the date
set forth below.

 

MARTIN MARIETTA MATERIALS, INC.

By:

 

Name:

Title:

 

 

Dated:  ______________, 20__

 

 

 

F-2

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is hereby made to the Credit Agreement, dated as of December 5, 2016
among MARTIN MARIETTA MATERIALS, INC. (the “Borrower”), the LENDERS from time to
time party thereto, the ISSUING LENDERS from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (as amended, restated,
modified and/or supplemented from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.  A
Lender that is a foreign person (i.e. a person who is not a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code)
(“Non-U.S. Lender”) is providing this Certificate pursuant to subsection 8.04(e)
of the Credit Agreement.  The Non-U.S. Lender hereby certifies that:

(1)The undersigned, (a) if it is not treated as a partnership for U.S. federal
income tax purposes, is the sole record and beneficial owner of the Loan(s) (as
well as any Note(s) evidencing such Loan(s)) in respect of which it is supplying
this certificate, and (b) if it is treated as a partnership for U.S. federal
income tax purposes, it is the sole record owner of the Loan(s) (as well as any
Note(s) evidencing such Loan(s)) in respect of which it is supplying this
certificate and its partners/members are the sole beneficial owners of such
Loan(s).  If the undersigned is a partnership for U.S. federal income tax
purposes, references to “the Non-U.S. Lender” in the following paragraphs shall
be deemed to apply instead to each of the undersigned’s partners/members, except
for paragraph (3) in which case “the Non-U.S. Lender” shall refer to both the
partnership and each of its partners/members;

(2)With respect to the extension of credit pursuant to the Credit Agreement or
any other Loan Document, the Non-U.S. Lender is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code;

(3)The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code; and

(4)The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

G-1

--------------------------------------------------------------------------------

The undersigned has furnished you with a certificate of our non-U.S. person
status on Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8IMY, as
applicable, or other applicable Internal Revenue Service Form.  By executing
this Certificate, the undersigned agrees that (1) if the information provided on
this Certificate changes, the undersigned shall so inform the Borrower (for the
benefit of the Administrative Agent) in writing within 30 days of such change
and (2) the undersigned shall furnish the Borrower (for the benefit of the
Administrative Agent) a properly completed and currently effective certificate
in either the calendar year in which payment is to be made by the Borrower to
the undersigned, or in either of the two calendar years preceding such payment.

[SIGNATURE PAGE FOLLOWS]




G-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Certificate as of the
date written below.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Date:                                           

 

 

 

 

G-3